Exhibit 10.10

 

 

 

250 WEST 57TH ST. ASSOCIATES L.L.C., as mortgagor

(Borrower)

to

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee

(Lender)

 

 

AGREEMENT OF SPREADER, CONSOLIDATION

AND MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT

 

 

 

  Dated:    As of September 1, 2005      Location:    250 West 57th Street     
Block:    1028      Lot:    56      County:    New York County, New York     

PREPARED BY AND UPON

RECORDATION RETURN TO:

    

SEYFARTH SHAW LLP

ONE PEACHTREE POINTE, SUITE 700

1545 PEACHTREE STREET, N.E.

ATLANTA, GEORGIA 30309-2401

ATTENTION: PAUL P. MATTINGLY, ESQ.

    

Loan Number: 6 1xx xxx

  

 

 

 

THIS MORTGAGE DOES NOT COVER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE
IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX
RESIDENTIAL DWELLING UNITS, EACH DWELLING UNIT HAVING ITS OWN SEPARATE COOKING
FACILITIES.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage



--------------------------------------------------------------------------------

Table of Contents

 

      Page  

Article I - OBLIGATIONS

     4   

Section 1.01 Obligations

     4   

Section 1.02 Documents

     4   

Section 1.03 Maximum Secured Indebtedness

     4   

Article II - REPRESENTATIONS AND WARRANTIES

     5   

Section 2.01 Title, Legal Status and Authority

     5   

Section 2.02 Validity of Documents

     5   

Section 2.03 Litigation

     5   

Section 2.04 Status of Property

     6   

Section 2.05 Tax Status of Borrower

     6   

Section 2.06 Bankruptcy and Equivalent Value

     6   

Section 2.07 Disclosure

     7   

Section 2.08 Illegal Activity

     7   

Section 2.09 OFAC Lists

     7   

Article III - COVENANTS AND AGREEMENTS

     7   

Section 3.01 Payment of Obligations

     7   

Section 3.02 Continuation of Existence

     7   

Section 3.03 Taxes and Other Charges

     8   

Section 3.04 Defense of Title, Litigation, and Rights under Documents

     9   

Section 3.05 Compliance With Laws and Operation and Maintenance of Property

     9   

Section 3.06 Insurance

     10   

Section 3.07 Damage and Destruction of Property

     12   

Section 3.08 Condemnation

     13   

Section 3.09 Liens and Liabilities

     14   

Section 3.10 Tax and Insurance Deposits

     15   

Section 3.11 ERISA

     15   

Section 3.12 Environmental Representations, Warranties and Covenants

     16   

Section 3.13 Electronic Payments

     17   

Section 3.14 Inspection

     17   

Section 3.15 Records, Reports, and Audits

     18   

Section 3.16 Borrower’s Certificates

     18   

Section 3.17 Full Performance Required; Survival of Warranties

     19   

Section 3.18 Additional Security

     19   

Section 3.19 Further Acts

     19   

Section 3.20 Compliance With Anti-Terrorism Regulations

     19   

Article IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

     20   

Section 4.01 Expenses and Advances

     20   

Section 4.02 Subrogation

     20   

Article V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

     21   

Section 5.01 Due-on-Sale or Encumbrance

     21   

Section 5.02 Secondary Loan

     22   

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

i



--------------------------------------------------------------------------------

Article VI - DEFAULTS AND REMEDIES

     24   

Section 6.01 Events of Default

     24   

Section 6.02 Remedies

     25   

Section 6.03 Expenses

     27   

Section 6.04 Rights Pertaining to Sales

     27   

Section 6.05 Application of Proceeds

     27   

Section 6.06 Additional Provisions as to Remedies

     28   

Section 6.07 Waiver of Rights and Defenses

     28   

Article VII - SECURITY AGREEMENT

     28   

Section 7.01 Security Agreement

     28   

Article VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

     28   

Section 8.01 Limited Recourse Liability

     28   

Section 8.02 General Indemnity

     29   

Section 8.03 Transaction Taxes Indemnity

     29   

Section 8.04 ERISA Indemnity

     29   

Section 8.05 Environmental Indemnity

     29   

Section 8.06 Duty to Defend, Costs and Expenses

     29   

Section 8.07 Recourse Obligation and Survival

     29   

Article IX - ADDITIONAL PROVISIONS

     30   

Section 9.01 Usury Savings Clause

     30   

Section 9.02 Notices

     30   

Section 9.03 Sole Discretion of Lender

     30   

Section 9.04 Applicable Law and Submission to Jurisdiction

     31   

Section 9.05 Construction of Provisions

     31   

Section 9.06 Transfer of Loan

     31   

Section 9.07 Miscellaneous

     32   

Section 9.08 Entire Agreement

     32   

Section 9.09 WAIVER OF TRIAL BY JURY

     32   

Article X - LOCAL LAW PROVISIONS

     33   

Section 10.01 Trust Fund

     33   

Section 10.02 Section 291-f Agreement

     33   

Section 10.03 New York Tax Law Section 256

     33   

Section 10.04 Sums Deemed to be Interest

     33   

Section 10.05 Assignment of Loan Documents

     34   

Section 10.06 Statutory Construction

     34   

Article XI - GROUND LEASE

     34   

Section 11.01 Representations and Warranties

     34   

Section 11.02 Limited Recourse Liability

     35   

Section 11.03 Ground Lease

     35   

Section 11.04 Ground Lease Covenants

     36   

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

ii



--------------------------------------------------------------------------------

DEFINITIONS

The terms set forth below are defined in the following sections of this
Agreement of Spreader, Consolidation and Modification of Mortgage and Security
Agreement:

 

Action

   Section 9.04

Additional Funds

   Section 3.07 (c)

Affecting the Property

   Section 3.12 (a)

Agreement

   Preamble

All

   Section 9.05 (m)

Anti-Terrorism Regulations

   Section 3.20 (b)

Any

   Section 9.05 (m)

Assessments

   Section 3.03 (a)

Assignee

   Section 10.05

Assignment

   Recitals, Section 2 (B)

Award

   Section 3.08 (b)

Bankruptcy Code

   Recitals, Section 2 (A) (ix)

Borrower

   Preamble

Code

   Section 10.08

Costs

   Section 4.01

Damage

   Section 3.07 (a)

Debt Service Coverage Ratio

   Section 5.02

Default Rate

   Section 1.01 (a)

Demand

   Section 9.12 (n)

Deposits

   Section 3.10

Documents

   Section 1.02

Environmental Indemnity

   Section 8.05

Environmental Law

   Section 3.12 (a)

Environmental Liens

   Section 3.12 (b)

Environmental Report

   Section 3.12 (a)

ERISA

   Section 3.11

Event of Default

   Section 6.01

Executive Order 13224

   Section 2.09

Existing Mortgages

   Recitals

Existing Notes

   Recitals

Flood Acts

   Section 2.04 (a)

Foreign Person

   Section 2.05

Grace Period

   Section 6.01 (b

Ground Lease

   Preamble

Ground Lessee

   Preamble

Hazardous Materials

   Section 3.12 (a)

Impositions

   Section 3.10

Improvements

   Recitals, Section 2 (A) (ii)

Include, Including

   Section 9.05 (f)

Indemnified Parties

   Section 8.02

Indemnify

   Section 8.02

Instrument

   Recitals, Section 2 (D)

Insurance Premiums

   Section 3.10

Investors

   Section 9.06

Land

   Recitals

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

i



--------------------------------------------------------------------------------

Laws

   Section 3.05 (c)

Lease

   Section 9.05 (k)

Leases

   Recitals, Section 2 (A) (ix)

Lender

   Preamble

Lessee

   Section 9.05 (k)

Lessor

   Section 9.05 (k)

Liens

   Section 3.09

Loan

   Recitals, Section 1

Loan to Value Ratio

   Section 5.02

Losses

   Section 8.02

Major Tenants

   Section 3.08 (d)

Microbial Matter

   Section 3.12 (a)

Net Proceeds

   Section 3.07 (d)

NOI

   Section 5.02

Note

   Recitals, Section 1

Notice

   Section 9.02

O&M Plan

   Section 3.12 (b)

Obligations

   Section 1.01

OFAC

   Section 2.09

OFAC Lists

   Section 2.09

OFAC Violation

   Section 3.20 (c)

On Demand

   Section 9.05 (n)

Organization State

   Section 2.01

Owned

   Section 9.05 (l)

PCBs

   Section 3.12 (a)

Permitted Encumbrances

   Recitals, Section 2 (B)

Person

   Section 9.05 (i)

Personal Property

   Section 6.02 (j)

Prepayment Premium

   Section 1.01 (a)

Property

   Recitals, Section 2 (A)

Property State

   Section 2.1

Provisions

   Section 9.05 (j)

Rating Agency

   Section 9.06

Release

   Section 3.12 (a)

Rent Laws

   Section 10.07

Rent Loss Proceeds

   Section 3.07 (c)

Rents

   Recitals, Section 2 (A) (x)

Restoration

   Section 3.07 (a)

Second Lender

   Section 5.02 (a)

Secondary Loan

   Section 5.02

Securities

   Section 9.06

Security Agreement

   Section 7.01

TADS

   Section 5.02

Taking

   Section 3.08 (a)

Tenant

   Recitals, Section 2 (A) (vi)

Tenants

   Section 9.05 (k)

Transaction Taxes

   Section 3.03 (c)

U.C.C.

   Section 2.02

Upon Demand

   Section 9.05 (n)

Violation

   Section 3.11

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

ii



--------------------------------------------------------------------------------

AGREEMENT OF SPREADER, CONSOLIDATION AND

MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT

THIS AGREEMENT OF SPREADER, CONSOLIDATION AND MODIFICATION OF MORTGAGE AND
SECURITY AGREEMENT (this “Agreement”) is made as of the 1st day of September,
2005, by 250 WEST 57TH ST. ASSOCIATES L.L.C., a New York limited liability
company, having its principal office and place of business at c/o Wien & Malkin
LLP, 60 East 42nd Street, New York, New York 10165, as mortgagor (“Borrower”),
to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having
an office at 2200 Ross Avenue, Suite 4900E, Dallas, Texas, 75201, as mortgagee
(“Lender”), and joined in by FISK BUILDING ASSOCIATES L.L.C., a New York limited
liability company, having its principal place of business at c/o Wien & Malkin
LLP, 60 East 42nd Street, New York, New York 10165 (“Ground Lessee”).

W I T N E S S E T H:

WHEREAS, Borrower is (i) the fee owner of that certain tract or parcel of land
more fully described in Exhibit A attached hereto (the “Land”), and (ii) the
landlord’s interest under that certain Agreement of Lease dated September 30,
1953, as amended by that certain Modification of Lease dated June 12, 1961, as
further amended by Second Modification Agreement dated June 10, 1965, as further
amended by Third Lease Modification Agreement dated May 1, 1975, as further
amended by Fourth Lease Modification Agreement dated November 12, 1985, as
further amended by Fifth Lease Modification Agreement dated September 1, 1999,
as further amended by Sixth Lease Modification Agreement dated November 17,
2000, as further amended by Seventh Lease Modification Agreement dated
December 28, 2004, and as evidenced by that certain Memorandum of Lease recorded
on March 14, 2005, under CRFN 2005000xxxxxx in the Office of the New York City
Register (as amended, the “Ground Lease”), between Borrower, as landlord, and
Ground Lessee, as tenant; and

WHEREAS, Ground Lessee is the owner of landlord’s interest under the space
leases relating to the Land; and

WHEREAS, Lender is the owner and holder of certain mortgages covering the fee
estate of Borrower in the Land, as more particularly described in Exhibit E
attached hereto (collectively, the “Existing Mortgages”), and of the notes,
bonds or other obligations secured thereby (the “Existing Notes”) (the Existing
Mortgages, Existing Notes, the assignment of leases and rents, and any other
written agreement executed in connection with the closing of the Loan are
collectively referred to herein as the “Existing Documents”); and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Borrower has executed and delivered to Lender a certain Amended, Restated and
Consolidated Mortgage Note in the principal amount of Thirty Million Five
Hundred Thousand and No/100ths Dollars ($30,500,000.00) and interest, as more
particularly described in Exhibit F attached hereto and incorporated herein by
this reference (the “Note”), which Note evidences, and combines and consolidates
into one indebtedness, all amounts presently due and owing in respect of the
Existing Notes and secured by the Existing Mortgages (the “Loan”) and has a
maturity date of January 5, 2015; and

WHEREAS, Borrower and Lender have agreed in the manner hereinafter set forth
(i) to spread the Existing Mortgages and the respective liens thereof over those
portions of the Property (defined below) not already covered thereby, (ii) to
combine, consolidate and coordinate the Existing Mortgages and the respective
liens thereof, as spread into one unified lien in the aggregate principal amount
of Thirty Million Five Hundred Thousand and No/100ths Dollars ($30,500,000.00)
encumbering the Property, and (iii) to modify, amend and restate the other terms
and provisions of the Existing Mortgages, which terms and provisions are
superseded in their entirety by the terms and provisions hereof;

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Agreement by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, Borrower hereby represents and warrants to
and covenants and agrees with Lender as follows:

A. Mortgage Spreader. The Existing Mortgages and the respective liens thereof
are hereby spread over those portions of the Property not already covered
thereby, which Property includes all of the right, title, interest and estate of
Borrower, now owned, or hereafter acquired, in and to the following property,
rights and interests (such property, rights and interests being collectively
referred to herein as the “Property”):

(i) The Land;

(ii) All buildings, structures and improvements (including fixtures) now or
later located in or on the Land (“Improvements”);

(iii) All easements, estates, and interests including hereditaments, servitudes,
appurtenances, tenements, mineral and oil/gas rights, water rights, air rights,
development power or rights, options, reversion and remainder rights, and any
other rights owned by Borrower and relating to or usable in connection with or
access to the Property;

(iv) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof, and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Property;

(v) All right, title, and interest of Borrower in, to, and under all plans,
specifications, surveys, studies, reports, permits, licenses, agreements,
contracts, instruments, books of account, insurance policies, and any other
documents relating to the use, construction, occupancy, leasing, activity, or
operation of the Property;

(vi) All of the fixtures and personal property described in Exhibit B owned by
Borrower and replacements thereof; but excluding all personal property owned by
any tenant (a “Tenant”) of the Property;

(vii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

(viii) All tax refunds, including interest thereon, tax rebates, tax credits,
and tax abatements, and the right to receive the same, which may be payable or
available with respect to the Property;

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

2



--------------------------------------------------------------------------------

(ix) All leasehold estates, ground leases, leases, subleases, licenses, or other
agreements affecting the use, enjoyment or occupancy of the Property now or
later existing (including any use or occupancy arrangements created pursuant to
Title 7 or 11 of the United States Code, as amended from time to time, or any
similar federal or state laws now or later enacted for the relief of debtors
(the “Bankruptcy Code”) and all extensions and amendments thereto (collectively,
the “Leases”) and all of Borrower’s right, title and interest under the Leases,
including all guaranties thereof; and

(x) All rents, issues, profits, royalties, receivables, use and occupancy
charges (including all oil, gas or other mineral royalties and bonuses), income
and other benefits now or later derived from any portion or use of the Property
(including any payments received with respect to any Tenant or the Property
pursuant to the Bankruptcy Code) and all cash, security deposits, advance
rentals, or similar payments relating thereto (collectively, the “Rents”) and
all proceeds from the cancellation, termination, surrender, sale or other
disposition of the Leases, and the right to receive and apply the Rents to the
payment of the Obligations.

B. Assignment of Rents. Borrower hereby absolutely and unconditionally assigns,
sets over, and transfers to Lender all of Borrower’s right, title, interest and
estates in and to the Leases and the Rents, subject to the terms and license
granted to Borrower under that certain Assignment of Leases and Rents made by
Borrower to Lender dated the same date as this Agreement (the “Assignment”),
which document shall govern and control the provisions of this assignment.

C. Outstanding Indebtedness. The aggregate outstanding indebtedness evidenced by
the Note and secured by this Instrument is in the amount of Thirty Million Five
Hundred Thousand and No/100ths Dollars ($30,500,000.00), it being understood
that no interest under the Note is accrued and unpaid for the period prior to
the date hereof, but that interest shall accrue from and after the date hereof
at the rate or rates provided in the Note.

D. Mortgage Consolidation. The Existing Mortgages and the respective liens
thereof, as spread in accordance with Section A above, are hereby combined and
consolidated so that together they shall hereafter constitute in law but one
mortgage, a single lien, covering the Property and securing the aggregate
principal sum of Thirty Million Five Hundred Thousand and No/100ths Dollars
($30,500,000.00), together with interest thereon as provided in the Note (the
Existing Mortgages, as so spread, combined and consolidated pursuant to the
provisions of this Agreement, being herein collectively referred to as this
“Instrument”).

E. Ratification of Note. The Note is hereby ratified and confirmed in all
respects by Borrower. All principal, interest and other sums of any nature that
may or shall become due and payable pursuant to the provisions of the Note
shall, subject to the limitations set forth in Section 1.03 hereof, constitute
part of the Obligations (defined below) secured by this Instrument.

F. No Release or Novation. This Agreement constitutes a spreader, consolidation
and modification of the Existing Mortgages and is not intended to and shall not
extinguish any of the indebtedness of Borrower under the Existing Notes, the
Existing Mortgages or any other document or instrument executed and delivered in
connection therewith in such a manner as would constitute a release or novation
of the original indebtedness or obligations of Borrower under the Existing
Notes, the Existing Mortgages or any of such other documents or instruments, nor
shall this Agreement affect or impair the priority of any liens created thereby,
it being the intention of the parties hereto to preserve all liens and security
interests securing payment of the Existing Notes, which liens and security
interests are acknowledged by Borrower to be valid and subsisting against the
Property and any other security or collateral for the Obligations.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

3



--------------------------------------------------------------------------------

G. Certain Representations. Borrower represents and warrants (1) that there are
no offsets, counterclaims or defenses against the indebtedness evidenced by the
Note or against the enforcement of this Agreement, the Instrument or the Note,
(2) that Borrower, and the undersigned representative of Borrower, has full
power, authority and legal right to execute this Agreement and to keep and
observe all of the terms of this Agreement on Borrower’s part to be observed and
performed, (3) that the Note, the Instrument, and the Documents (defined below)
and this Agreement constitute valid and binding obligations of Borrower, and
(4) that Borrower has no claims, counterclaims or offsets of any nature
whatsoever against Lender or any previous holder of the indebtedness evidenced
by the Note or any portion thereof.

H. Modification of Existing Mortgages. The terms, covenants and provisions of
the Existing Mortgages are hereby modified, amended and restated so that
henceforth such terms, covenants and provisions shall be exclusively those set
forth herein, and the Existing Mortgages, as so modified, amended and restated,
are hereby ratified and confirmed in all respects by Borrower subject to the
matters listed in Exhibit C (“Permitted Encumbrances”) and the provisions of
this Instrument. The numbered sections of the Existing Mortgages and all
schedules and exhibits thereto are hereby modified, amended and restated to read
the same as those set forth below. Except as expressly provided to the contrary
in the following numbered sections, all capitalized terms used below shall have
the respective meanings ascribed to such terms in the above body of this
Agreement.

IN FURTHERANCE of the foregoing, Borrower hereby warrants, represents, covenants
and agrees with Lender as follows:

ARTICLE I—OBLIGATIONS

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium (as defined in the Note)(“Prepayment
Premium”), (ii) interest at both the rate specified in the Note and at the
Default Rate (as defined in the Note)(“Default Rate”), if applicable and to the
extent permitted by Laws (defined below), and (iii) renewals, extensions, and
amendments of the Documents;

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents; and

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

Section 1.02 Documents. The “Documents” shall mean this Instrument, the Note,
the Assignment, and any other written agreement executed in connection with the
closing of the Loan (but excluding the Loan application and Loan commitment) and
by the party against whom enforcement is sought, including those given to
evidence or further secure the payment and performance of any of the
Obligations, and any written renewals, extensions, and amendments of the
foregoing, executed by the party against whom enforcement is sought. All of the
provisions of the Documents are incorporated into this Instrument as if fully
set forth in this Instrument.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

4



--------------------------------------------------------------------------------

Section 1.03 Maximum Secured Indebtedness. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE MAXIMUM AMOUNT OF PRINCIPAL INDEBTEDNESS SECURED
BY THIS INSTRUMENT AT THE TIME OF EXECUTION OR WHICH UNDER ANY CONTINGENCY MAY
HEREAFTER BECOME SECURED BY THIS INSTRUMENT AT ANY TIME IS THIRTY MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($30,500,000.00); PROVIDED THAT SUCH
LIMITATION SHALL NOT LIMIT THE SECURITY OF THIS INSTRUMENT WITH RESPECT TO
(A) INTEREST ON THE AFORESAID PRINCIPAL INDEBTEDNESS AT THE RATES SET FORTH IN
THE NOTE, (B) REPAYMENT TO LENDER AFTER DEFAULT AS DESCRIBED IN THIS INSTRUMENT
OF SUMS ADVANCED OR PAID FOR REAL ESTATE TAXES, CHARGES AND ASSESSMENTS THAT MAY
BE IMPOSED BY LAW UPON THE PROPERTY, (C) REPAYMENT TO LENDER AFTER DEFAULT AS
DESCRIBED IN THIS INSTRUMENT OF SUMS ADVANCED OR PAID FOR INSURANCE PREMIUMS
WITH RESPECT TO THE PROPERTY, (D) REPAYMENT TO LENDER AFTER DEFAULT AS DESCRIBED
IN THIS INSTRUMENT OF ALL REASONABLE LEGAL COSTS OR EXPENSES OF COLLECTION OF
THE DEBT SECURED BY THIS INSTRUMENT OR OF THE DEFENSE OR PROSECUTION OF THE
RIGHTS AND LIEN CREATED BY AND CONSOLIDATED IN THIS INSTRUMENT AND THE
DOCUMENTS, AND (E) REPAYMENT TO LENDER OF SUMS ADVANCED OR PAID TO WHICH LENDER
BECOMES SUBROGATED, UPON PAYMENT, UNDER RECOGNIZED PRINCIPLES OF LAW OR EQUITY,
OR UNDER EXPRESS STATUTORY AUTHORITY.

ARTICLE II—REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

Section 2.01 Title, Legal Status and Authority. Borrower (i) is seised of the
Land and Improvements in fee simple and has good and marketable title to the
Property, free and clear of all liens, charges, encumbrances, and security
interests, except the Permitted Encumbrances; (ii) will forever warrant and
defend its title to the Property and the validity, enforceability, and priority
of the lien and security interest created by this Instrument against the claims
of all persons; (iii) is a limited liability company duly organized, validly
existing, and in good standing and qualified to transact business under the laws
of its state of organization or incorporation (“Organization State”) and the
state where the Property is located (“Property State”); and (iv) has all
necessary approvals, governmental and otherwise, and full power and authority to
own its properties (including the Property) and carry on its business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note (i) are within the power
of Borrower; (ii) have been authorized by all requisite action; (iii) have
received all necessary approvals and consents; (iv) will not violate, conflict
with, breach, or constitute (with notice or lapse of time, or both) a default
under (1) any law, order or judgment of any court, governmental authority, or
the governing instrument of Borrower or (2) any indenture, agreement, or other
instrument to which Borrower is a party or by which it or any of its property is
bound or affected; (v) will not result in the creation or imposition of any
lien, charge, or encumbrance upon any of its properties or assets except for the
lien, encumbrance and security interest created by this Instrument and the other
Documents; and (vi) will not require any authorization or license from, or any
filing with, any governmental or other body (except for the recordation of this
Instrument, the Assignment and Uniform Commercial Code (“U.C.C.”) filings). The
Documents constitute legal, valid, and binding obligations of Borrower.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or the Property which would have a material
adverse effect on either the Property or Borrower’s ability to perform its
obligations.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

5



--------------------------------------------------------------------------------

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain the insurance prescribed in Section 3.06 below.

(b) To Borrower’s knowledge, Borrower has all necessary (i) certificates,
licenses, and other approvals, governmental and otherwise, for the operation of
the Property and the conduct of its business and (ii) zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
currently in full force and effect and not subject to revocation, suspension,
forfeiture, or modification. The Property and its use and occupancy is in full
compliance with all Laws and Borrower has received no notice of any violation or
potential violation of the Laws which has not been remedied or satisfied.

(c) The Property is served by all utilities (including water and sewer) required
for its use.

(d) To Borrower’s knowledge, all public roads and streets necessary to serve the
Property for its use have been completed, are serviceable, are legally open, and
have been dedicated to and accepted by the appropriate governmental entities.

(e) The Property is free from damage caused by fire or other casualty.

(f) To Borrower’s knowledge, all costs and expenses for labor, materials,
supplies, and equipment used in the construction of the Improvements have been
paid in full except for the Permitted Encumbrances.

(g) Borrower owns and has paid in full for all furnishings, fixtures, and
equipment (other than Tenants’ property) used in connection with the operation
of the Property, free of all security interests, liens, or encumbrances except
the Permitted Encumbrances and those created by this Instrument.

(h) The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot(s), separate from any adjoining land or improvements and no
other land or improvements is assessed and taxed together with the Property.

Section 2.05 Tax Status of Borrower. Borrower is not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.

Section 2.06 Bankruptcy and Equivalent Value. No bankruptcy, reorganization,
insolvency, liquidation, or other proceeding for the relief of debtors has been
instituted by or against Borrower, any general partner of Borrower (if Borrower
is a partnership), or any manager or managing member of Borrower (if Borrower is
a limited liability company). Borrower has received reasonably equivalent value
for granting this Instrument.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

6



--------------------------------------------------------------------------------

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. There has been no adverse
change in any condition, fact, circumstance, or event that would make any such
information materially inaccurate, incomplete or otherwise misleading.

Section 2.08 Illegal Activity. No portion of the Property has been or will be
purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on the Property.

Section 2.09 OFAC Lists. That (i) neither Borrower, nor, to Borrower’s
knowledge, any persons or entities holding any legal or beneficial interest
whatsoever in Borrower (whether directly or indirectly), are named on any list
of persons, entities, and governments issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (“Executive Order
13224”), as in effect on the date hereof, or any similar list issued by OFAC or
any other department or agency of the United States of America (collectively,
the “OFAC Lists”), (ii) neither Borrower, nor, to Borrower’s knowledge, any
persons or entities holding any legal or beneficial interest whatsoever in
Borrower (whether directly or indirectly), are included in, owned by, controlled
by, acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons or
entities referred to or described in the OFAC Lists; (iii) neither any
guarantor, nor, to Borrower’s knowledge, any persons or entities holding any
legal or beneficial interest whatsoever in any guarantor (whether directly or
indirectly), are named on any OFAC Lists; (iv) neither any guarantor, nor, to
Borrower’s knowledge, any persons or entities holding any legal or beneficial
interest whatsoever in any guarantor (whether directly or indirectly), are
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists, and (v) neither Borrower nor any guarantor, nor, to Borrower’s
knowledge, any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), have
conducted business with or engaged in any transaction with any person or entity
named on any of the OFAC Lists or any person or entity included in, owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists.

ARTICLE III—COVENANTS AND AGREEMENTS

Borrower covenants and agrees with Lender as follows:

Section 3.01 Payment of Obligations. Borrower shall timely pay and cause to be
performed the Obligations.

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent; (c) change its name, address,
or the name under which Borrower conducts its business without promptly
notifying Lender; or (d) do anything to cause the representations in
Section 2.02 to become untrue.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

7



--------------------------------------------------------------------------------

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Borrower shall pay when due all taxes, liens,
assessments, utility charges (public or private and including sewer fees),
ground rents, maintenance charges, dues, fines, impositions, and public and
other charges of any character (including penalties and interest) assessed
against, or which could become a lien against, the Property (“Assessments”) and
prior to the date any fine, penalty, interest or charge for nonpayment may be
imposed. Unless Borrower is making deposits per Section 3.10, Borrower shall
provide Lender with receipts evidencing such payments (except for income taxes,
franchise taxes, ground rents, maintenance charges, and utility charges) within
thirty (30) days after their due date.

(b) Right to Contest. So long as no Event of Default (defined below) is
continuing, Borrower may, prior to delinquency and at its sole expense, contest
any Assessment, but this shall not change or extend Borrower’s obligation to pay
the Assessment as required above unless (i) Borrower gives Lender prior written
notice of its intent to contest an Assessment; (ii) Borrower demonstrates to
Lender’s reasonable satisfaction that (1) the Property will not be sold to
satisfy the Assessment prior to the final determination of the legal
proceedings, (2) Borrower has taken such actions as are required or permitted to
accomplish a stay of any such sale, or (3) Borrower has furnished a bond or
surety (satisfactory to Lender in form and amount) sufficient to prevent a sale
of the Property; (iii) at Lender’s option, Borrower has deposited the full
amount necessary to pay any unpaid portion of the Assessments with Lender; and
(iv) such proceeding shall be permitted under any other instrument to which
Borrower or the Property is subject (whether superior or inferior to this
Instrument); provided, however, that the foregoing shall not apply to the
contesting of any income taxes, franchise taxes, ground rents, maintenance
charges, and utility charges.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, stamp, intangible, and any similar
taxes)(collectively, the “Transaction Taxes”) required in connection with the
making and/or recording of the Documents. If Borrower fails to pay the
Transaction Taxes after demand, Lender may (but is not obligated to) pay these
and Borrower shall reimburse Lender on demand for any amount so paid with
interest at the applicable interest rate specified in the Note, which shall be
the Default Rate unless prohibited by Laws.

(d) Changes in Laws Regarding Taxation. If any law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon,
(ii) taxes mortgages or debts secured by mortgages for federal, state or local
purposes or changes the manner of the collection of any such existing taxes,
and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, Borrower shall, if permitted by law, pay such tax
within the statutory period or within twenty (20) days after demand by Lender,
whichever is less; provided, however, that if, in the opinion of Lender,
Borrower is not permitted by law to pay such taxes, Lender shall have the option
to declare the Obligations immediately due and payable (without any Prepayment
Premium) upon sixty (60) days’ notice to Borrower.

(e) No Credits on Account of the Obligations. Borrower will not claim or be
entitled to any credit(s) on account of the Obligations for any part of the
Assessments and no deduction shall be made or claimed from the taxable value of
the Property for real estate tax purposes by reason of the Documents or the
Obligations. If such claim, credit or deduction is required by law, Lender shall
have the option to declare the Obligations immediately due and payable (without
any Prepayment Premium) upon sixty (60) days’ notice to Borrower.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

8



--------------------------------------------------------------------------------

Section 3.04 Defense of Title, Litigation, and Rights under Documents. Borrower
shall forever warrant, defend and preserve Borrower’s title to the Property, the
validity, enforceability and priority of this Instrument and the lien or
security interest created thereby, and any rights of Lender under the Documents
against the claims of all persons, and shall promptly notify Lender of any such
claims. Lender (whether or not named as a party to such proceedings) is
authorized and empowered (but shall not be obligated) to take such additional
steps as it may deem necessary or proper for the defense of any such proceeding
or the protection of the lien, security interest, validity, enforceability, or
priority of this Instrument, title to the Property, or any rights of Lender
under the Documents, including the employment of counsel, the prosecution and/or
defense of litigation, the compromise, release, or discharge of such adverse
claims, the purchase of any tax title, the removal of any such liens and
security interests, and any other actions Lender deems necessary to protect its
interests. Borrower authorizes Lender to take any actions required to be taken
by Borrower, or permitted to be taken by Lender, in the Documents in the name
and on behalf of Borrower. Borrower shall reimburse Lender on demand for all
expenses (including attorneys’ fees) incurred by it in connection with the
foregoing and Lender’s exercise of its rights under the Documents. All such
expenses of Lender, until reimbursed by Borrower, shall be part of the
Obligations, bear interest at the applicable interest rate specified in the
Note, which shall be the Default Rate unless prohibited by Laws, and shall be
secured by this Instrument.

Section 3.05 Compliance With Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain the Property in
good order, repair, and operating condition. Borrower will promptly make all
necessary repairs, replacements, additions, and improvements necessary to ensure
that the Property shall not in any way be diminished or impaired. Borrower will
not cause or allow any of the Property to be misused, wasted, or to deteriorate
and Borrower will not abandon the Property. No new building, structure, or other
improvement shall be constructed on the Land nor shall any material part of the
Improvements be removed, demolished, or structurally or materially altered,
without Lender’s prior written consent.

(b) Replacement of Property. Borrower will keep the Property fully equipped and
will replace all worn out or obsolete Property with new, comparable fixtures or
Property. Borrower will not, without Lender’s prior written consent, remove any
Property owned by Borrower and covered by this Instrument unless the same is
replaced by Borrower with a new (or refurbished), comparable article (i) owned
by Borrower free and clear of any lien or security interest (other than the
Permitted Encumbrances and those created by this Instrument) or (ii) leased by
Borrower (A) with Lender’s prior written consent or (B) if the replaced Property
was leased at the time of execution of this Instrument, except in the ordinary
course of business.

(c) Compliance with Laws. Borrower shall comply with and shall cause the
Property to be maintained, used, and operated in compliance with all (i) present
and future laws, Environmental Laws (defined below), ordinances, regulations,
rules, orders and requirements (including zoning and building codes) of any
governmental or quasi-governmental authority or agency applicable to Borrower or
the Property (collectively, the “Laws”); (ii) orders, rules, and regulations of
any regulatory, licensing, accrediting, insurance underwriting or rating
organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to the Property. If
proceedings are initiated or Borrower receives notice that Borrower or the
Property is not in compliance with any of the foregoing, Borrower will promptly
send Lender notice and a copy of the proceeding or violation notice. Without
limiting Lender’s rights and remedies under Article VI or otherwise, if Borrower
or the Property is in material non-compliance with any Laws, Lender may impose
additional requirements upon Borrower including monetary reserves or financial
equivalents.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

9



--------------------------------------------------------------------------------

(d) Zoning and Title Matters. Borrower shall not, without Lender’s prior written
consent; (i) initiate or actively support any zoning reclassification of the
Property or variance under existing zoning ordinances; (ii) modify or supplement
any of the Permitted Encumbrances; (iii) impose any restrictive covenants or
encumbrances upon the Property; (iv) execute or file any subdivision plat
affecting the Property; (v) consent to the annexation of the Property to any
municipality; (vi) permit the Property to be used by the public or any person in
a way that might make a claim of adverse possession or any implied dedication or
easement possible, except that the current use and trafficking of the lobby in
the ordinary course of business is permitted; (vii) cause the Property to become
a non-conforming use under zoning ordinances or cause or permit any present or
future non-conforming use of the Property to be discontinued; or (viii) fail to
comply with the terms of the Permitted Encumbrances.

Section 3.06 Insurance.

(a) Property and Time Element Insurance. Borrower shall keep the Property
insured for the benefit of Borrower and Lender (with Lender named as mortgagee)
by (i) an “all risk” property insurance policy with an agreed amount endorsement
for full replacement cost (defined below) without any coinsurance provisions or
penalties, or the broadest form of coverage available, in an amount sufficient
to prevent Lender from ever becoming a coinsurer under the policy or Laws, and
with a deductible not to exceed Twenty-Five Thousand Dollars ($25,000.00);
(ii) a policy or endorsement insuring against acts of terrorism as hereinafter
provided; (iii) a policy or endorsement insuring against claims applicable to
the presence of Microbial Matter (as defined in Section 3.12(a)); (iv) a policy
or endorsement providing business income insurance (including business
interruption insurance and extra expense insurance and/or rent insurance) on an
actual loss sustained basis in an amount equal to at least one (1) year’s total
income from the Property including all Rents plus all other pro forma annual
income such as percentage rent and tenant reimbursements of fixed and operating
expenses; (v) a policy or endorsement insuring against damage by flood if the
Property is located in a Special Flood Hazard Area identified by the Federal
Emergency Management Agency or any successor or related government agency as a
100 year flood plain currently classified as Flood Insurance Rate Map Zones “A”,
“AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE”, under which flood
insurance has been made available under the Flood Acts, in an amount equal to
the lesser of (1) the original amount of the Note or (2) the maximum limit of
coverage available for the Property under the Flood Acts; (vi) a policy or
endorsement covering against damage or loss from (A) sprinkler system leakage
and (B) boilers, boiler tanks, HVAC systems, heating and air-conditioning
equipment, pressure vessels, auxiliary piping, and similar apparatus, in the
amount reasonably required by Lender; (vii) during the period of any
construction, repair, restoration, or replacement of the Property, a standard
builder’s risk policy with extended coverage in an amount at least equal to the
full replacement cost of such Property, and worker’s compensation, in statutory
amounts; and (viii) a policy or endorsement covering against damage or loss by
earthquake and other natural phenomenon in the amounts reasonably required by
Lender. “Full replacement cost” shall mean the one hundred percent
(100%) replacement cost of the Property, without allowance for depreciation and
exclusive of the cost of excavations, foundations, footings, and value of land,
and shall be subject to verification by Lender. Full replacement cost will be
determined, at Borrower’s expense, periodically (but at least once per year) by
the insurance company or an appraiser, engineer, architect, or contractor
approved by said company and Lender.

(b) Liability and Other Insurance. Borrower shall maintain commercial general
liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$10,000,000 per occurrence and annual aggregate covering Borrower, with Lender
named as an additional insured, against claims for bodily injury or death or
property damage occurring in, upon, or about the Property or any street, drive,
sidewalk, curb, or passageway adjacent thereto. In addition to any other
requirements, such commercial general liability and excess/umbrella liability
insurance shall provide insurance against acts of terrorism and against claims
applicable to the presence of Microbial Matter, or such coverages shall be
provided by separate policies or endorsements. The insurance policies shall also
include operations and blanket contractual liability coverage which insures
contractual liability under the indemnifications set forth in Section 8.02 below
(but such coverage or the amount thereof shall in no way limit such
indemnifications). Upon request, Borrower shall also carry additional insurance
or additional amounts of insurance covering Borrower or the Property as Lender
shall reasonably require.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

10



--------------------------------------------------------------------------------

(c) Form of Policy. All insurance required under this Section shall be fully
paid for, non-assessable, and the policies shall contain such provisions,
endorsements, and expiration dates as Lender shall reasonably require. The
policies shall be issued by insurance companies authorized to do business in the
Property State and must have and maintain a current financial strength rating of
“A-,X” (or higher) from A.M. Best or equivalent (or if a rating by A.M. Best is
no longer available, a similar rating from a similar or successor service). In
addition, all policies shall (i) include a standard mortgagee clause, without
contribution, in the name of Lender, (ii) provide that they shall not be
canceled, amended, or materially altered (including reduction in the scope or
limits of coverage) without at least thirty (30) days’ prior written notice to
Lender except in the event of cancellation for non-payment of premium, in which
case only ten (10) days’ prior written notice will be given to Lender, and
(iii) include a waiver of subrogation clause substantially equivalent to the
following: “The Company may require from the Insured an assignment of all rights
of recovery against any party for loss to the extent that payment therefor is
made by the Company, but the Company shall not acquire any rights of recovery
which the Insured has expressly waived prior to loss, nor shall such waiver
affect the Insured’s rights under this policy.”

(d) Original Policies. Borrower shall deliver to Lender (i) as and when
available original or certified copies of all policies (and renewals) required
under this Section and (ii) receipts evidencing payment of all premiums on such
policies at least thirty (30) days prior to their expiration. If original and
renewal policies are unavailable or if coverage is under a blanket policy,
Borrower shall deliver duplicate originals, or, if unavailable, original ACORD
27 and ACORD 25-S certificates (or equivalent certificates) evidencing that such
policies are in full force and effect together with certified copies of the
original policies.

(e) General Provisions. Borrower shall not carry separate or additional
insurance concurrent in form or contributing in the event of loss with that
required under this Section unless endorsed in favor of Lender as per this
Section and approved by Lender in all respects. In the event of foreclosure of
this Instrument or other transfer of title or assignment of the Property in
extinguishment, in whole or in part, of the Obligations, all right, title, and
interest of Borrower in and to all policies of insurance then in force regarding
the Property and all proceeds payable thereunder and unearned premiums thereon
shall immediately vest in the purchaser or other transferee of the Property. No
approval by Lender of any insurer shall be construed to be a representation,
certification, or warranty of its solvency. No approval by Lender as to the
amount, type, or form of any insurance shall be construed to be a
representation, certification, or warranty of its sufficiency. Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on the Property.

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
from its insurers and, consequently, Borrower for itself, and on behalf of its
insurers, hereby waives and releases any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for any
loss of or damage to Borrower, other Persons, the Property, Borrower’s property
or the property of other Persons from any cause required to be insured against
by the provisions of this Instrument or otherwise insured against by Borrower.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

11



--------------------------------------------------------------------------------

(g) Terrorism Coverage Limitations. Borrower shall not be required to pay annual
premiums for terrorism insurance greater than the lesser of (i) 70% of the
annual premium Borrower is then paying for the fire and extended coverage
portion of the “all risk” property policy for the Property or (ii) $100,000 (the
“Terrorism Insurance Maximum Premium”), and subject to the following sentence,
if Borrower, by paying the Terrorism Insurance Maximum Premium, is not able to
purchase terrorism insurance coverage for the Property in an amount at least
equal to the Loan amount, then Borrower shall (subject to the following
sentence) always purchase terrorism insurance coverage for the Property in the
maximum amount of coverage that Borrower is able to purchase by spending the
Terrorism Insurance Maximum Premium. Notwithstanding the foregoing, if Borrower,
by paying the Terrorism Insurance Maximum Premium, is only able to purchase
terrorism insurance coverage for the Property of $30,500,000.00 or less, then
Borrower shall not be required to carry terrorism insurance coverage on the
Property until such time as Borrower, by paying the Terrorism Insurance Maximum
Premium, is able to purchase terrorism insurance coverage for the Property in an
amount in excess of $30,500,000.00.

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of the
Property occurs (any “Damage”), (i) Borrower shall promptly notify Lender and
take all necessary steps to preserve any undamaged part of the Property and
(ii) if the insurance proceeds are made available for Restoration (defined
below) (but regardless of whether any proceeds are sufficient for Restoration),
Borrower shall promptly commence and diligently pursue to completion the
restoration, replacement, and rebuilding of the Property as nearly as possible
to its value and condition immediately prior to the Damage or a Taking (defined
below) in accordance with plans and specifications approved by Lender
(“Restoration”). Borrower shall comply with other reasonable requirements
established by Lender to preserve the security under this Instrument.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower, and (A) provided that no Event of Default has
occurred, Borrower may, subject to Lender’s prior written approval (not to be
unreasonably withheld, conditioned or delayed), settle, adjust, or compromise
any claims for the Damage, and (B) following an Event of Default, Lender is
authorized and empowered by Borrower to settle, adjust, or compromise any claims
for the Damage; (ii) each insurance company concerned is authorized and directed
to make payment of insurance proceeds in excess of $500,000 directly to Lender
for the Damage; and (iii) Lender may apply the insurance proceeds in any order
it determines (1) to reimburse Lender for all Costs (defined below) related to
collection of the proceeds and (2) subject to Section 3.07(c) and at Lender’s
option, to (A) payment (without any Prepayment Premium) of all or part of the
Obligations, whether or not then due and payable, in the order determined by
Lender (provided that if any Obligations remain outstanding after this payment,
the unpaid Obligations shall continue in full force and effect and Borrower
shall not be excused in the payment thereof); (B) the cure of any default under
the Documents; or (C) the Restoration. Any insurance proceeds held by Lender
shall be held without the payment of interest thereon. If Borrower receives any
insurance proceeds for the Damage, Borrower shall promptly deliver the proceeds
to Lender. Notwithstanding anything in this Instrument or at law or in equity to
the contrary, none of the insurance proceeds paid to Lender shall be deemed
trust funds and Lender may dispose of these proceeds as provided in this
Section. Borrower expressly assumes all risk of loss from any Damage, whether or
not insurable or insured against.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

12



--------------------------------------------------------------------------------

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) for casualty events resulting in Net Proceeds in
excess of $500,000, Borrower shall have entered into a general construction
contract acceptable in all respects to Lender for Restoration, which contract
must include provision for retainage of not less than ten percent (10%) until
final completion of the Restoration; and (iii) in Lender’s reasonable judgment,
after Restoration has been completed the net cash flow of the Property will be
sufficient to cover all costs and operating expenses of the Property, including
payments due and reserves required under the Documents and all supplemental
loans and secondary loans secured by the Property. Notwithstanding any provision
of this Instrument to the contrary, Lender shall not be obligated to make any
portion of the Net Proceeds available for Restoration unless, at the time of the
disbursement request, Lender has determined in its reasonable discretion that
(y) Restoration can be completed at a cost which does not exceed the aggregate
of the remaining Net Proceeds and any funds deposited with Lender by Borrower
(“Additional Funds”) and (z) the aggregate of any loss of rental income
insurance proceeds which the carrier has acknowledged to be payable (“Rent Loss
Proceeds”) and any funds deposited with Lender by Borrower are sufficient to
cover all costs and operating expenses of the Property, including payments due
and reserves required under the Documents and all supplemental loans and
secondary loan secured by the Property.

(d) Disbursement of Proceeds. If insurance proceeds are made available for
Restoration, Lender shall (for Net Proceeds in excess of $500,000), through a
disbursement procedure established by Lender, periodically make available to
Borrower in installments the net amount of all insurance proceeds received by
Lender after deduction of all reasonable costs and expenses incurred by Lender
in connection with the collection and disbursement of such proceeds (“Net
Proceeds”) and, if any, the Additional Funds. The amounts periodically disbursed
to Borrower shall be based upon the amounts currently due under the construction
contract for Restoration and Lender’s receipt of (i) appropriate lien waivers,
(ii) a certification of the percentage of Restoration completed by an architect
or engineer acceptable to Lender, and (iii) title insurance protection against
materialmen’s and mechanic’s liens. At Lender’s election, the disbursement of
funds may be handled by a disbursing agent selected by Lender, and such agent’s
reasonable fees and expenses shall be paid by Borrower. The Net Proceeds, Rent
Loss Proceeds, and any Additional Funds shall constitute additional security for
the Loan and Borrower shall execute, deliver, file and/or record, at its
expense, such instruments as Lender requires to grant to Lender a perfected,
first-priority security interest in these funds. If the Net Proceeds are made
available for Restoration and (x) Borrower refuses or fails to complete the
Restoration, (y) an Event of Default occurs, or (z) the Net Proceeds or
Additional Funds are not applied to Restoration, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority
and any application to principal shall be deemed a voluntary prepayment subject
to the Prepayment Premium. Notwithstanding anything to the contrary set forth
herein, Net Proceeds of $500,000 or less shall be paid directly to Borrower so
long as there is no current Event of Default under the Documents.

(e) Real Property Law Section 254. The provisions of subsection 4 of Section 254
of the Real Property Law of New York covering the insurance of buildings against
loss by fire that are inconsistent with the provisions of this Instrument shall
not apply to the terms of this Instrument. Nothing contained herein, except for
the immediately preceding sentence, shall be construed as depriving Lender of
any right or advantage available under Section 254 of the Real Property Law of
the State of New York, and all covenants herein that differ therefrom shall be
construed as conferring additional and not substitute rights and advantages.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of the Property including any change in any street (whether as to grade,
access, or otherwise)(a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Lender to permit
this participation.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

13



--------------------------------------------------------------------------------

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (“Award”) are assigned and shall be
paid to Lender. Borrower authorizes Lender to collect and receive them, to give
receipts for them, to accept them in the amount received without question or
appeal, and/or to appeal any judgment, decree, or award. Borrower will sign and
deliver all instruments requested by Lender to permit these actions.

(c) Application of Award. Lender shall have the right to apply any Award,
subject to Section 3.08(d), as per Section 3.07 for insurance proceeds held by
Lender, including the waiver of Prepayment Premium. If Borrower receives any
Award, Borrower shall promptly deliver them to Lender. Notwithstanding anything
in this Instrument or at law or in equity to the contrary, none of the Award
paid to Lender shall be deemed trust funds and Lender may dispose of these
proceeds as provided in this Section.

(d) Application of Award to Restoration. With respect to any portion of the
Award that is not for loss of value or property, Lender shall permit the
application of the Award to Restoration in accordance with the provisions of
Section 3.07 if: (i) no more than twenty percent (20%) of the gross area of the
Improvements, (ii) the amount of the loss does not exceed twenty percent
(20%) of the original amount of the Note; (iii) the Taking does not affect
access to the Property from any public right-of-way; (iv) there is no Event of
Default at the time of application; (v) after Restoration, the Property and its
use will be in compliance with all Laws; (vi) in Lender’s reasonable judgment,
Restoration is practical and can be completed within one (1) year after the
Taking and at least one (1) year prior to the maturity of the Note; and
(vii) the Tenants listed in Exhibit “D” (“Major Tenants”) agree in writing to
continue their Leases without abatement of rent. Any portion of the Award that
is (i) for loss of value or property or (ii) in excess of the cost of any
Restoration permitted above, may, in Lender’s sole discretion, be applied
against the Obligations or paid to Borrower.

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If the Property shall have been foreclosed, sold pursuant to any
power of sale granted hereunder, or transferred by deed-in-lieu of foreclosure
prior to Lender’s actual receipt of the Award, Lender may apply the Award
received to the extent of any deficiency upon such sale and Costs incurred by
Lender in connection with such sale.

Section 3.09 Liens and Liabilities. Borrower shall pay, bond, or otherwise
discharge all notices of lien of mechanics, materialmen, laborers, and others
which, if the underlying claims or demands remain unpaid, would result in a lien
or encumbrance on the Property or the Rents (collectively, “Liens”) and Borrower
shall, at its sole expense, do everything necessary to preserve the lien and
security interest created by this Instrument and its priority. Nothing in the
Documents shall be deemed or construed as constituting the consent or request by
Lender, express or implied, to any contractor, subcontractor, laborer, mechanic
or materialman for the performance of any labor or the furnishing of any
material for any improvement, construction, alteration, or repair of the
Property. Borrower further agrees that Lender does not stand in any fiduciary
relationship to Borrower. Any contributions made, directly or indirectly, to
Borrower by or on behalf of any of its partners, members, principals or any
party related to such parties shall be treated as equity and shall be
subordinate and inferior to the rights of Lender under the Documents.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

14



--------------------------------------------------------------------------------

Section 3.10 Tax and Insurance Deposits. At Lender’s option following an Event
of Default, Borrower shall make monthly deposits (“Deposits”) with Lender equal
to one-twelfth (1/12th) of the annual Assessments (except for income taxes,
franchise taxes, ground rents, maintenance charges and utility charges) and the
premiums for insurance required under Section 3.06 (the “Insurance Premiums”)
together with amounts sufficient to pay these items thirty (30) days before they
are due (collectively, the “Impositions”). Lender shall estimate the amount of
the Deposits until ascertainable. At that time, Borrower shall promptly deposit
any deficiency. Borrower shall promptly notify Lender of any changes to the
amounts, schedules and instructions for payment of the Impositions. Borrower
authorizes Lender or its agent to obtain the bills for Assessments directly from
the appropriate tax or governmental authority. All Deposits are pledged to
Lender and shall constitute additional security for the Obligations. The
Deposits shall be held by Lender without interest (except to the extent required
under Laws) and may be commingled with other funds. If (i) there is no Event of
Default at the time of payment, (ii) Borrower has delivered bills or invoices to
Lender for the Impositions in sufficient time to pay them when due, (iii) the
Deposits are sufficient to pay the Impositions or Borrower has deposited the
necessary additional amount, then Lender shall pay the Impositions prior to
their due date. Any Deposits remaining after payment of the Impositions shall,
at Lender’s option, be credited against the Deposits required for the following
year or paid to Borrower. If an Event of Default occurs, the Deposits may, at
Lender’s option, be applied to the Obligations in any order of priority. Any
application to principal shall be deemed a voluntary prepayment subject to the
Prepayment Premium. Borrower shall not claim any credit against the principal
and interest due under the Note for the Deposits. Upon an assignment or other
transfer of this Instrument, Lender may pay over the Deposits in its possession
to the assignee or transferee and then it shall be completely released from all
liability with respect to the Deposits. Borrower shall look solely to the
assignee or transferee with respect thereto. This provision shall apply to every
transfer of the Deposits to a new assignee or transferee. Subject to Article V,
a transfer of title to the Land shall automatically transfer to the new owner
the beneficial interest in the Deposits. Upon full payment and satisfaction of
this Instrument or, at Lender’s option, at any prior time, the balance of the
Deposits in Lender’s possession shall be paid over to the record owner of the
Land and no other party shall have any right or claim to the Deposits. Lender
may transfer all its duties under this Section to such servicer or financial
institution as Lender may periodically designate and Borrower agrees to make the
Deposits to such servicer or institution.

Section 3.11 ERISA. Borrower represents and warrants to Lender that (i) Borrower
is not an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; (iii) the assets of the Borrower do not constitute “plan
assets” of one or more plans within the meaning of 29 C.F.R. Section 2510.3-101;
and (iv) one or more of the following circumstances is true: (1) Equity
interests in Borrower are publicly offered securities, within the meaning of
29 C.F.R. Section 2510.3-101(b)(2); (2) Less than twenty-five percent (25%) of
all equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. Section 2510.3-101(f)(2); or (3) Borrower qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. Section 2510.3-101(c) or (e). Borrower shall deliver to Lender such
certifications and/or other evidence periodically requested by Lender, in its
sole discretion, to verify these representations and warranties. Failure to
deliver these certifications or evidence, breach of these representations and
warranties, or consummation of any transaction which would cause this Instrument
or any exercise of Lender’s rights under this Instrument to (i) constitute a
non-exempt prohibited transaction under ERISA or (ii) violate ERISA or any state
statute regulating governmental plans (collectively, a “Violation”), shall be an
Event of Default. Notwithstanding anything in the Documents to the contrary, no
sale, assignment, or transfer of any direct or indirect right, title, or
interest in Borrower or the Property (including creation of a junior lien,
encumbrance or leasehold interest) shall be permitted which would, in Lender’s
opinion, negate Borrower’s representations in this Section or cause a Violation.
At least fifteen (15) days before consummation of any of the foregoing, Borrower
shall obtain from the proposed transferee or lienholder (i) a certification to
Lender that the representations and warranties of this Section will be true
after consummation and (ii) an agreement to comply with this Section.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

15



--------------------------------------------------------------------------------

Section 3.12 Environmental Representations, Warranties and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s actual knowledge and additionally based upon
the environmental site assessment report of the Property (the “Environmental
Report”), that except as fully disclosed in the Environmental Report delivered
to and approved by Lender: (i) there are no Hazardous Materials (defined below)
or underground storage tanks affecting the Property (“affecting the Property”
shall mean “in, on, under, stored, used or migrating to or from the Property”)
except for (A) routine office, cleaning, janitorial and other materials and
supplies necessary to operate the Property for its current use and (B) Hazardous
Materials that are (1) in compliance with Environmental Laws (defined below),
(2) have all required permits, and (3) are in only the amounts necessary to
operate the Property; (ii) there are no past, present or threatened Releases
(defined below) of Hazardous Materials in violation of any Environmental Law
affecting the Property; (iii) there is no past or present non-compliance with
Environmental Laws or with permits issued pursuant thereto; (iv) Borrower does
not know of, and has not received, any written or oral notice or communication
from any person relating to Hazardous Materials affecting the Property; and
(v) Borrower has, to Borrower’s knowledge, provided to Lender, in writing, all
material information relating to environmental conditions affecting the Property
known to Borrower or contained in Borrower’s files. “Environmental Law” means
any present and future federal, state and local laws, statutes, ordinances,
rules, regulations, standards, policies and other government directives or
requirements, as well as common law, that apply to Borrower or the Property and
relate to Hazardous Materials including the Comprehensive Environmental
Response, Compensation and Liability Act and the Resource Conservation and
Recovery Act. “Hazardous Materials” shall mean petroleum and petroleum products
and compounds containing them, including gasoline, diesel fuel and oil;
explosives, flammable materials; radioactive materials; polychlorinated
biphenyls (“PCBs”) and compounds containing them; lead and lead-based paint;
Microbial Matter, infectious substances, asbestos or asbestos-containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such Microbial
Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of the Property shall be in compliance with all Environmental Laws and
required permits; (ii) there shall be no Releases of Hazardous Materials
affecting the Property except in compliance with Environmental Laws; (iii) there
shall be no Hazardous Materials affecting the Property except (A) routine
office, cleaning and janitorial supplies, (B) in compliance with all
Environmental Laws, (C) with all required permits, and (D) (1) in only the
amounts necessary to operate the Property or (2) fully disclosed to and approved
by Lender in writing; (iv) Borrower shall keep the Property free and clear of
all liens and encumbrances imposed by any Environmental Laws due to any act or
omission by Borrower or any person (the “Environmental Liens”); (v) Borrower
shall, at its sole expense, fully and expeditiously

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

16



--------------------------------------------------------------------------------

cooperate in all activities in Section 3.12(c) including providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole expense, (A) perform any environmental site
assessment or other investigation of environmental conditions at the Property
upon Lender’s request based on Lender’s reasonable belief that the Property is
not in compliance with all Environmental Laws, (B) share with Lender the results
and reports and Lender and the Indemnified Parties (defined below) shall be
entitled to rely on such results and reports, and (C) complete any remediation
of Hazardous Materials affecting the Property or other actions required by any
Environmental Laws; (vii) Borrower shall not allow any Tenant or other user of
the Property to violate any Environmental Law; (viii) Borrower shall immediately
notify Lender in writing after it becomes aware of (A) the presence, Release, or
threatened Release of Hazardous Materials affecting the Property, (B) any
non-compliance of the Property with any Environmental Laws, (C) any actual or
potential Environmental Lien, (D) any required or proposed remediation of
environmental conditions relating to the Property, and (E) any written or oral
communication or notice from any person relating to Hazardous Materials, and
(ix) if an Asbestos Operation and Maintenance Plan and any other Operation and
Maintenance Plan (collectively, the “O&M Plan”) is in effect (or required by
Lender to be implemented) at the time of the closing of the Loan, then Borrower
shall, at its sole expense, implement and continue the O&M Plan (with any
modifications required to comply with applicable Laws), until payment and full
satisfaction of the Obligations. Any failure of Borrower to perform its
obligations under this Section 3.12 shall constitute bad faith waste of the
Property.

(c) Lender’s Rights. Lender and any person designated by Lender may enter the
Property to assess the environmental condition of the Property and its use
including (i) conducting any environmental assessment or audit (the scope of
which shall be determined by Lender) and (ii) taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing at all reasonable times when (A) a default has occurred under
the Documents, (B) Lender reasonably believes that a Release has occurred or the
Property is not in compliance with all Environmental Laws, or (C) the Loan is
being considered for sale. Borrower shall cooperate with and provide access to
Lender and such person.

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by electronic funds
transfer debit entries to Borrower’s account at an Automated Clearing House
member bank satisfactory to Lender or by similar electronic transfer process
selected by Lender. Each payment due under the Documents shall be initiated by
Lender through the Automated Clearing House network (or similar electronic
process) for settlement on the Due Date (as defined in the Note) for the
payment. Borrower shall, at Borrower’s sole cost and expense, direct its bank in
writing to permit such electronic fund transfer debit entries (or similar
electronic transfer) to be made by Lender. Prior to each payment Due Date under
the Documents, Borrower shall deposit and/or maintain sufficient funds in
Borrower’s account to cover each debit entry. Any charges or costs, if any, by
Borrower’s bank for the foregoing shall be paid by Borrower.

Section 3.14 Inspection. Borrower shall allow Lender and any person designated
by Lender to enter upon the Property and conduct tests or inspect the Property
at all reasonable times upon reasonable notice (except in an emergency).
Borrower shall assist Lender and such person in effecting said inspection.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

17



--------------------------------------------------------------------------------

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall maintain complete and accurate books and
records with respect to all operations of or transactions involving the
Property. Annually, Borrower shall furnish Lender financial statements for the
most current fiscal year (including a schedule of all related Obligations and
contingent liabilities) for (i) Borrower, (ii) any general partner(s) of
Borrower and any general partners of such partners, (iii) any guarantors or
sureties of the Note, and (iv) any Major Tenants, to the extent available
through commercially reasonable efforts by Borrower. Annually, Borrower shall
furnish Lender (i) operating statements showing cash flow and capital
expenditures for the Property including income and expenses (before and after
Obligations service), major capital improvements, a schedule showing tenant
sales and percentage rent for retail properties where sales are reported;
(iii) a certified rent roll including security deposits held, the expiration of
the terms of the Leases; (iv) a budget showing projected income and expenses
(before and after Obligations service) for the current year; (v) any appraisals
of the Property performed during the previous year; and (vi) upon Lender’s
request following an Event of Default, (A) a schedule showing Borrower’s tax
basis in the Property, (B) the distribution of economic interests in the
Property, and (C) copies of any other loan documents affecting the Property.
Financial information relating guarantors shall be limited to certified
statements of minimum net worth.

(b) Delivery of Reports. All of the reports, statements, and items required
under this Section shall be (i) certified as being true, correct, and accurate
by an authorized person, partner, or officer of the delivering party or, at the
deliverer’s option, audited by a Certified Public Accountant; (ii) satisfactory
to Lender in form and substance; and (iii) delivered within (A) ninety (90) days
after the end of Borrower’s fiscal year for annual reports. If any one report,
statement, or item is not received by Lender on its due date, a late fee of
Three Hundred Fifty and No/100 Dollars ($350.00) per month shall be due and
payable by Borrower. If any one report, statement, or item is not received
within thirty (30) days after written notice from Lender, Lender may immediately
declare an Event of Default under the Documents. Borrower shall (i) provide
Lender annually with such additional financial, management, or other information
regarding Borrower, any general partner of Borrower, or the Property, as Lender
may reasonably request and (ii) upon Lender’s request, deliver all items
required by Section 3.15 in an electronic format (i.e. on computer disks) or by
electronic transmission acceptable to Lender in the form maintained by Borrower.

(c) Inspection of Records. Borrower shall allow Lender or any person designated
by Lender to examine, audit, and make copies of all such books and records and
all supporting data at the place where these items are located at all reasonable
times after reasonable advance notice; provided that no notice shall be required
after any default under the Documents. Borrower shall assist Lender in effecting
such examination.

Section 3.16 Borrower’s Certificates. Within ten (10) days after Lender’s
request, Borrower shall furnish a written certification to Lender and any
Investors (defined below) as to (a) the amount of the Obligations outstanding;
(b) the interest rate, terms of payment, and maturity date of the Note; (c) the
date to which payments have been paid under the Note; (d) whether any offsets or
defenses exist against the Obligations and a detailed description of any listed;
(e) whether all Leases are in full force and effect and have not been modified
(or if modified, setting forth all modifications); (f) the date to which the
Rents have been paid; (g) whether, to the best knowledge of Borrower, any
defaults exist under the Leases and a detailed description of any listed;
(h) the security deposit held by Borrower under each Lease and that such amount
is the amount required under such Lease; (i) whether there are any defaults (or
events which with the passage of time and/or notice would constitute a default)
under the Documents and a detailed description of any listed; (j) whether the
Documents are in full force and effect; and (k) any other matters reasonably
requested by Lender related to the Leases, the Obligations, the Property, or the
Documents. For all non-residential properties and promptly upon Lender’s
request, Borrower shall use commercially reasonable efforts to deliver a written
certification to Lender and Investors from Tenants specified by Lender that:
(a) their Leases are in full force and effect; (b) there are no defaults (or
events which with the passage of time and/or notice would constitute a default)
under their Leases and a detailed description of any listed; (c) none of the
Rents have been paid more than one month in advance; (d) there are no offsets or
defenses against the Rents and a detailed description of any listed; and (e) any
other matters reasonably requested by Lender related to the Leases; provided,
however, that Borrower shall not have to pay money to a Tenant to obtain such
certification, but it will deliver a landlord’s certification for any
certification it cannot obtain.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

18



--------------------------------------------------------------------------------

Section 3.17 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower in the Loan application or made in
connection with the Loan shall survive the execution and delivery of the
Documents and shall remain continuing warranties, and representations of
Borrower.

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time of
payment obligations of Borrower shall not diminish the effect and lien of this
Instrument and shall not affect the liability or obligations of any maker or
guarantor. Neither the acceptance of the Documents nor their enforcement shall
prejudice or affect Lender’s right to realize upon or enforce any other security
now or later held by Lender. Lender may enforce the Documents or any other
security in such order and manner as it may determine in its discretion.

Section 3.19 Further Acts. Borrower shall take all necessary actions to (i) keep
valid and effective the lien and rights of Lender under the Documents and
(ii) protect the lawful owner of the Documents. Promptly upon request by Lender
and at Borrower’s expense, Borrower shall execute additional instruments and
take such actions as Lender reasonably believes are necessary or desirable to
(a) maintain or grant Lender a first-priority, perfected lien on the Property,
(b) grant to Lender to the fullest extent permitted by Laws, the right to
foreclose on, or transfer title to, the Property non-judicially, (c) correct any
error or omission in the Documents, and (d) effect the intent of the Documents,
including filing/recording the Documents, additional mortgages or deeds of
trust, financing statements, and other instruments.

Section 3.20 Compliance With Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), will
conduct business with or engage in any transaction with any person or entity
named on any of the OFAC Lists or any person or entity included in, owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws are
regulation currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

19



--------------------------------------------------------------------------------

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any guarantor or the Property, or any person or entity
holding any legal or beneficial interest whatsoever (whether directly or
indirectly) in Borrower, any guarantor or in the Property, is named on any of
the OFAC Lists (such occurrence, an “OFAC Violation”), Borrower will immediately
(i) give notice to Lender of such OFAC Violation, and (ii) comply with all Laws
applicable to such OFAC Violation (regardless of whether the party included on
any of the OFAC Lists is located within the jurisdiction of the United States of
America), including, without limitation, the Anti-Terrorism Regulations, and
Borrower hereby authorizes and consents to Lender’s taking any and all steps
Lender deems necessary, in its sole discretion, to comply with all Laws
applicable to any such OFAC Violation, including, without limitation, the
requirements of the Anti-Terrorism Regulations (including the “freezing” and/or
“blocking” of assets).

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 2.09 above remain true and correct as of the
date of such certificate and confirming Borrower’s and any guarantor’s
compliance with this Section 3.20.

ARTICLE IV—ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrower shall pay all reasonable appraisal,
recording, filing, registration, brokerage, abstract, title insurance (including
premiums), title searches and examinations, surveys and similar data and
assurances with respect to title, U.C.C. search, escrow, attorneys’ (both
in-house staff and retained attorneys), engineers’, environmental engineers’,
environmental testing, and architects’ fees, costs (including travel), expenses,
and disbursements incurred by Borrower or Lender and reasonable fees charged by
Lender in connection with the granting, closing, non-routine servicing, and
enforcement (if Lender is the prevailing party) of (a) the Loan and Documents or
(b) attributable to Borrower as owner of the Property. The term “Costs” shall
mean any of the foregoing incurred in connection with (a) any default by
Borrower under the Documents, (b) the non-routine servicing of the Loan, or
(c) the exercise, enforcement, compromise, defense, litigation, or settlement of
any of Lender’s rights or remedies under the Documents or relating to the Loan
or the Obligations. If Borrower fails to pay any amounts or perform any actions
required under the Documents, Lender may (but shall not be obligated to) advance
sums to pay such amounts or perform such actions. Borrower grants Lender the
right to enter upon and take possession of the Property to prevent or remedy any
such failure and the right to take such actions in Borrower’s name. No advance
or performance shall be deemed to have cured a default by Borrower. All (a) sums
advanced by or payable to Lender per this Section or under applicable Laws,
(b) except as expressly provided in the Documents, payments due under the
Documents which are not paid in full when due, and (c) all Costs, shall: (i) be
deemed demand obligations, (ii) bear interest at the applicable interest rate
specified in the Note, which shall be the Default Rate unless prohibited by
Laws, until paid if not paid on demand, (iii) be part of, together with such
interest, the Obligations, and (iv) be secured by the Documents. Lender, upon
making any such advance, shall also be subrogated to rights of the person
receiving such advance.

Section 4.02 Subrogation. If any proceeds of the Note were used to extinguish,
extend or renew any indebtedness on the Property, then, to the extent of the
funds so used, (a) Lender shall be subrogated to all rights, claims, liens,
titles and interests existing on the Property held by the holder of such
indebtedness and (b) these rights, claims, liens, titles and interests are not
waived but rather shall (i) continue in full force and effect in favor of Lender
and (ii) are merged with the lien and security interest created by the Documents
as cumulative security for the payment and performance of the Obligations.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

20



--------------------------------------------------------------------------------

ARTICLE V—SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 5.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Obligations and the entire
Obligations (including any Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which may be withheld for
any or no reason, including the possibility of an ERISA violation or the
proposed transferee’s failure to agree in writing to Lender increasing the
interest payable on the Obligations to any rate, changing any other terms
[including maturity] of the Obligations or Documents, or requiring the payment
of a transfer fee) any of the following shall occur:

(a) Borrower shall sell, convey, assign, transfer, dispose of or be divested of
its title to, convey security title to the Property, mortgage, encumber or cause
to be encumbered (except for the imposition of mechanics’ or materialmen’s
liens) the Property or any interest therein, in any manner or way, whether
voluntary or involuntary; or

(b) in the event of any merger, consolidation, sale, transfer, assignment, or
dissolution involving all or substantially all of the assets of Borrower or any
managing general partner or managing member of the original Borrower; or

(c) in the event of the assignment, transfer, pledge, voluntary or involuntary
sale, or encumbrance (or any of the foregoing at one time or over any period of
time) of:

(i) ten percent (10%) or more of (1) the ownership interests in Borrower,
regardless of the type or form of entity of Borrower, (2) the voting stock or
ownership interest of any corporation or limited liability company which is,
respectively, general partner or managing member of Borrower or any corporation
or limited liability company directly or indirectly owning ten percent (10%) or
more of any such corporation or limited liability company, (3) the ownership
interests of any owner of ten percent (10%) or more of the beneficial interests
of Borrower if Borrower is a trust; or

(ii) any general partnership interest in (1) Borrower, (2) a partnership which
is in Borrower’s chain of ownership and which is derivatively liable for the
obligations of Borrower, or (3) any general partner who has the right to
participate directly or indirectly in the control of the management or
operations of Borrower; or

(d) in the event of the conversion of any general partnership interest in
Borrower to a limited partnership interest; or

(e) in the event of any change, removal, or resignation of any general partner
of Borrower; or

(f) in the event of any change, removal, addition or resignation of a managing
member (or if no managing member, any member) if Borrower is a limited liability
company; or

(g) Borrower shall obtain any unsecured debt except for customary and reasonable
short-term trade payables.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

21



--------------------------------------------------------------------------------

The provisions set forth above shall not apply to transfers (i) under any will
or applicable law of descent, or (ii) of membership interests in Borrower or the
syndicated investor interests in Borrower for which each member acts as an
agent, so long as no Event of Default exists at the time of any such transfer,
and following any transfer described in (ii) of this sentence, (1) Peter L.
Malkin, Anthony E. Malkin and/or one of more of the children or grandchildren of
Peter L. Malkin or Anthony E. Malkin and/or one or more senior members or
employees of Wien & Malkin LLP shall comprise all of the members of Borrower,
(2) Peter L. Malkin, Anthony E. Malkin and/or children or grandchildren of Peter
L. Malkin or Anthony E. Malkin shall have a substantial role in the day to day
operations of Borrower and the Property, and (3) within sixty (60) days
following any such transfer, Borrower shall deliver to Lender (a) a statement
showing the current ownership of Borrower, (b) a certification from Borrower
that Borrower remains in compliance with the ERISA provisions of the Documents,
and (c) a certification from Borrower that Borrower remains in compliance with
the representations, warranties and covenants in the Documents relative to
Executive Order 13224.

Additionally, Borrower shall be permitted to transfer the Property to a wholly
owned affiliate of Borrower so long as (i) no Event of Default exists at the
time of any such transfer; (ii) Borrower or the transferee pays a processing fee
to Lender of $5,000, any documentary stamp taxes, intangibles taxes, recording
fees, and other costs and expenses required in connection with any assumption
agreement required hereunder, the fees and expenses of Borrower’s outside
counsel in connection with reviewing and processing such transfer, and (iii) the
transferee shall sign an assumption agreement acceptable to Lender with respect
to the Documents, and following any such transfer (1) Peter L. Malkin, Anthony
E. Malkin and/or one of more of the children or grandchildren of Peter L. Malkin
or Anthony E. Malkin and/or one or more senior members or employees of Wien &
Malkin LLP shall comprise all of the members of such transferee, (2) Peter L.
Malkin, Anthony E. Malkin and/or children or grandchildren of Peter L. Malkin or
Anthony E. Malkin shall have a substantial role in the day to day operations of
such transfer and the Property, and (3) within sixty (60) days following any
such transfer, Borrower shall deliver to Lender (a) a statement showing the
current ownership of Borrower, (b) a certification from Borrower that Borrower
remains in compliance with the ERISA provisions of the Documents, and (c) a
certification from Borrower that Borrower remains in compliance with the
representations, warranties and covenants in the Loan Documents relative to
Executive Order 13224.

Further, Borrower shall be permitted to file a condominium declaration against
the Property during the term of the Loan (and if required by a relevant
governmental agency, Lender will consent to such filing subject to the
satisfaction of the requirements of this paragraph) so long as (i) no Event of
Default exists at the time of filing, (ii) such condominium declaration shall at
all times be subordinate to the Documents so that following a foreclosure of the
Loan such condominium declaration shall foreclosed out and no longer encumber,
apply to or impact the Property, (iii) no transfers of any of the condominium
interests shall occur at any time during the term of the Loan, and (iv) Borrower
shall pay a processing fee to Lender of $5,000 and Lender’s outside counsel fees
and expenses in connection with reviewing and processing such condominium
declaration (which shall contain an express subordination to the Loan and a
termination provision that is applicable in the event of foreclosure of the
Loan) and any modification of the Documents required by the filing of such
condominium declaration.

Section 5.02 Secondary Loan. Notwithstanding Section 5.01, and provided no Event
of Default shall then exist under the Loan, Lender agrees, upon fifteen
(15) days written notice from Borrower to Lender that Borrower is about to
consummate a secondary loan secured by the Property (a “Secondary Loan”), such
Secondary Loan shall be permitted if each of the following conditions have been
satisfied:

(a) the lender providing a Secondary Loan (the “Second Lender”) is an insurance
company, a bank, or other financial institution, unrelated to Borrower, with
assets in excess of One Billion Dollars ($1,000,000,000.00) or other financial
institution reasonably acceptable to Lender;

(b) the Debt Service Coverage Ratio (defined below) is at least 1.20 to 1.00 for
the preceding twelve (12) month period and Lender receives satisfactory evidence
that Debt Service Coverage Ratio of at least 1.20 to 1.00, taking into account
the Secondary Loan for which Borrower is seeking Lender’s consent, will be
maintained for the next succeeding twelve (12) months;

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

22



--------------------------------------------------------------------------------

(c) taking into account the Secondary Loan, the Loan to Value Ratio (defined
below) does not exceed fifty percent (50%), and the amount of such Secondary
Loan, when combined with the outstanding principal balance of the Loan, does not
exceed Sixty-Two Million Five Hundred Dollars ($62,500,000.00);

(d) Borrower shall pay to Lender at the time the Secondary Loan is placed on the
Property a fee equal to Ten Thousand Dollars ($10,000.00);

(e) the loan documents evidencing the Secondary Loan shall, in Lender’s
reasonable judgment, in no way affect the priority of Lender’s lien or adversely
affect any rights of Lender under the Documents;

(f) Lender and Borrower shall use commercially reasonable efforts to attempt to
negotiate a form of intercreditor agreement that is acceptable to both Borrower
and Lender and shall be used as the intercreditor agreement for any Secondary
Loan, which intercreditor agreement shall provide, among other things, that any
Second Lender shall be permitted to cure defaults under the Loan within the cure
periods provided in the Documents and upon acceleration of the Loan, any Second
Lender shall have the right, within thirty (30) days of the date of Lender’s
acceleration of the Loan, to purchase the Loan by paying an amount equal to the
outstanding principal balance of the Loan, all accrued interest, the prepayment
premium, and all other sums due under the Documents and if there are then
multiple Second Lenders and more than one Second Lender elects to purchase the
Loan, the most junior of the Second Lenders making such election shall have the
sole right to purchase the Loan;

(g) the Second Lender shall not have the right to terminate any Lease in a
foreclosure (or other proceeding or action brought as a result of default under
the Secondary Loan) without Lender’s prior written consent;

(h) the Secondary Loan is permitted under the provisions of the ERISA
certificate and indemnification agreement described in Lender’s then-current
Guidelines; and

(i) the Second Lender shall agree in writing that it will not sell, convey,
transfer or assign the Secondary Loan to any entity which does not meet the
criteria set forth in clause (a) above, except pursuant to a securitization of
the Secondary Loan either as a stand-alone or as part of a pool; and

(j) Borrower pays all reasonable fees, costs and expenses incurred by Lender in
connection with such secondary financing, including, without limitation, all
legal, accounting, title insurance, documentary stamps taxes, intangible taxes,
mortgage taxes, recording fees, and appraisal fees, whether or not the Secondary
Loan shall actually close.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Property to (ii) the fair market value of the Property. The term “Debt Service
Coverage Ratio” shall mean the ratio, as reasonably determined by Lender,
calculated by dividing (i) net operating income (“NOI”) by (ii) total annual
debt service (“TADS”). NOI is the gross annual income realized from operations
of the Property for the applicable twelve (12) month period after subtracting
all necessary and ordinary operating expenses (both fixed and variable) for that
twelve (12) month period (assuming for expense purposes only that the Property
is 95% leased and occupied if actual leasing is less than 95%), including,
without limitation, utilities, administrative, cleaning, landscaping, security,
repairs, and maintenance, ground rent payments, management fees, reserves for
replacements, real estate and other taxes, assessments and insurance, but
excluding deduction for federal, state and other income taxes, debt service
expense, depreciation or amortization of capital expenditures, and other similar
non-cash items. Gross income shall be based on the cash actually received for
the preceding twelve months and projected income based on the leases in place
for the next succeeding twelve months, and ordinary operating expenses shall not
be prepaid. Documentation of NOI and expenses shall be certified by an officer
of Borrower with detail satisfactory to Lender and shall be subject to the
approval of Lender. TADS shall mean the aggregate debt service payments for any
given calendar year on the Loan and on all other indebtedness secured, or to be
secured, by any part of the Property.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Section 5.02 is personal to the original
Borrower [i.e. 60 East 42nd Street Associates L.L.C.] and any wholly owned
affiliate to which the Property is transferred, and if, prior to the placement
of the supplemental loan or the Secondary Loan on the Property, Borrower
transfers ownership of the Property to another person or entity, this
Section 5.02 shall automatically terminate and be of no further force or effect.

ARTICLE VI—DEFAULTS AND REMEDIES

Section 6.01 Events of Default. The following shall be an “Event of Default”:

(a) if Borrower fails to make any payment required under the Documents when due
and such failure continues for five (5) days after written notice; provided,
however, that if Lender gives one (1) notice of default within any twelve
(12) month period, Borrower shall have no further right to any notice of
monetary default during that twelve (12) month period;

(b) except for defaults listed in the other subsections of this Section 6.01, if
Borrower fails to perform or comply with any other provision contained in the
Documents and the default is not cured within thirty (30) days of Lender
providing written notice thereof (the “Grace Period”); provided, however, that
Lender may extend the Grace Period up to an additional sixty (60) days (for a
total of ninety (90) days from the date of default) if (i) Borrower immediately
commences and diligently pursues the cure of such default and delivers (within
the Grace Period) to Lender a written request for more time and (ii) Lender
determines in good faith that (1) such default cannot be cured within the Grace
Period but can be cured within ninety (90) days after the default, (2) no lien
or security interest created by the Documents will be impaired prior to
completion of such cure, and (3) Lender’s immediate exercise of any remedies
provided hereunder or by law is not necessary for the protection or preservation
of the Property or Lender’s security interest;

(c) if any representation made (i) in connection with the Loan or Obligations or
(ii) in the Loan application or Documents shall be false or misleading in any
material respect;

(d) if any default under Article V occurs;

(e) if Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against Borrower, and, if instituted against Borrower, is allowed, consented
to, or not dismissed within the earlier to occur of (i) ninety (90) days after
such institution or (ii) the filing of an order for relief;

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

24



--------------------------------------------------------------------------------

(g) if any of the events in Sections 6.01 (e) or (f) shall occur with respect to
any (i) managing member of Borrower, (ii) general partner of Borrower, or
(iii) guarantor of payment or performance of any of the Obligations;

(h) if the Property shall be taken, attached, or sequestered on execution or
other process of law in any action against Borrower;

(i) if any default occurs under the Environmental Indemnity (defined below) and
such default is not cured within any applicable grace period in that document;

(j) if Borrower shall fail at any time to obtain, maintain, renew, or keep in
force the insurance policies required by Section 3.06 within ten (10) days after
written notice;

(k) if Borrower shall be in default under any other mortgage or security
agreement covering any part of the Property, whether it be superior or junior in
lien to this Instrument;

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Documents by title, lien, or otherwise shall be upheld by any court of competent
jurisdiction or shall be consented to by Borrower;

(m) (i) the consummation by Borrower of any transaction which would cause
(A) the Loan or any exercise of Lender’s rights under the Documents to
constitute a non-exempt prohibited transaction under ERISA or (B) a violation of
a state statute regulating governmental plans; (ii) the failure of any
representation in Section 3.11 to be true and correct in all respects; or
(iii) the failure of Borrower to provide Lender with the written certifications
required by Section 3.11; or

(n) the consummation by Borrower of any transaction which would cause an OFAC
Violation; (ii) the failure of any representation in Section 2.09 to be true and
correct in all respects; or (iii) the failure of Borrower to comply with the
provisions of Section 3.20.

Section 6.02 Remedies. If an Event of Default occurs, Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the following actions:

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Section 6.01 (f), (g), or (h) which shall
automatically make the Obligations immediately due and payable;

(b) judicially or otherwise (to the extent that non-judicial foreclosure is then
available in the Property State), (i) completely foreclose this Instrument or
(ii) partially foreclose this Instrument for any portion of the Obligations due
and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

25



--------------------------------------------------------------------------------

(d) recover judgment on the Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

(e) [INTENTIONALLY DELETED];

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, or (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;

(g) with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise,
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property, (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property
including (A) conducting its business, (B) insuring it, (C) making all repairs,
renewals, replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, and (E) executing, modifying, enforcing, and terminating new
and existing Leases on such terms as Lender deems advisable and evicting any
Tenants in default; (v) apply the receipts from the Property to payment of the
Obligations, in any order or priority determined by Lender, after first
deducting all Costs, expenses, and liabilities incurred by Lender in connection
with the foregoing operations and all amounts needed to pay the Impositions and
other expenses of the Property, as well as just and reasonable compensation for
the services of Lender and its attorneys, agents, and employees; and/or (vi) in
every case in connection with the foregoing, exercise all rights and powers of
Borrower or Lender with respect to the Property, either in Borrower’s name or
otherwise;

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender under
the Documents, and/or (D) Impositions;

(j) take all actions permitted under the U.C.C. of the Property State including
(i) the right to take possession of all tangible and intangible personal
property now or hereafter included within the Property (“Personal Property”) and
take such actions as Lender deems advisable for the care, protection and
preservation of the Personal Property and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
at least five (5) days prior to such action shall constitute commercially
reasonable notice to Borrower; or

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

26



--------------------------------------------------------------------------------

(k) take any other action permitted under any Laws.

If Lender exercises any of its rights under Section 6.02(g), Lender shall not
(a) be deemed to have entered upon or taken possession of the Property except
upon the exercise of its option to do so, evidenced by its demand and overt act
for such purpose; (b) be deemed a beneficiary or mortgagee in possession by
reason of such entry or taking possession; nor (c) be liable (i) to account for
any action taken pursuant to such exercise other than for Rents actually
received by Lender, (ii) for any loss sustained by Borrower resulting from any
failure to lease the Property, or (iii) any other act or omission of Lender
except for losses caused by Lender’s willful misconduct or gross negligence.
Borrower hereby consents to, ratifies, and confirms the exercise by Lender of
its rights under this Instrument and appoints Lender as its attorney-in-fact,
which appointment shall be deemed to be coupled with an interest and
irrevocable, for such purposes.

Section 6.03 Expenses. All reasonable Costs, expenses, or other amounts paid or
incurred by Lender in the exercise of its rights under the Documents, together
with interest thereon at the applicable interest rate specified in the Note,
which shall be the Default Rate unless prohibited by Laws, shall be (a) part of
the Obligations, (b) secured by this Instrument, and (c) allowed and included as
part of the Obligations in any foreclosure, decree for sale, power of sale, or
other judgment or decree enforcing Lender’s rights under the Documents.

Section 6.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender may
determine in its sole discretion, apply to any sales of the Property under
Article VI, whether by judicial proceeding, judgment, decree, power of sale,
foreclosure or otherwise: (a) Lender may conduct multiple sales of any part of
the Property in separate tracts or in its entirety and Borrower waives any right
to require otherwise; (b) any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice; and (c) Lender may acquire the
Property and, in lieu of paying cash, may pay by crediting against the
Obligations the amount of its bid, after deducting therefrom any sums which
Lender is authorized to deduct under the provisions of the Documents.

Section 6.05 Application of Proceeds. Any proceeds received from any sale or
disposition under Article VI or otherwise, together with any other sums held by
Lender, shall, except as expressly provided to the contrary, be applied in the
order determined by Lender to: (a) payment of all Costs and expenses of any
enforcement action or foreclosure sale, transfer of title by power of sale or
otherwise, including interest thereon at the applicable interest rate specified
in the Note, which shall be the Default Rate unless prohibited by Laws, (b) all
taxes, Assessments, and other charges unless the Property was sold subject to
these items; (c) payment of the Obligations in such order as Lender may elect;
(d) payment of any other sums secured or required to be paid by Borrower; and
(e) payment of the surplus, if any, to any person lawfully entitled to receive
it. Borrower and Lender intend and agree that during any period of time between
any foreclosure judgment that may be obtained and the actual foreclosure sale
that the foreclosure judgment will not extinguish the Documents or any rights
contained therein including the obligation of Borrower to pay all Costs and to
pay interest at the applicable interest rate specified in the Note, which shall
be the Default Rate unless prohibited by Laws.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

27



--------------------------------------------------------------------------------

Section 6.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender to exercise any rights under the Documents upon any default
or Event of Default shall impair Lender’s rights or be construed as a waiver of,
or acquiescence to, such or any subsequent default or Event of Default. No
recovery of any judgment by Lender and no levy of an execution upon the Property
or any other property of Borrower shall affect the lien and security interest
created by this Instrument and such liens, rights, powers, and remedies shall
continue unimpaired as before. Lender may resort to any security given by this
Instrument or any other security now given or hereafter existing to secure the
Obligations, in whole or in part, in such portions and in such order as Lender
may deem advisable, and no such action shall be construed as a waiver of any of
the liens, rights, or benefits granted hereunder. Acceptance of any payment
after any Event of Default shall not be deemed a waiver or a cure of such Event
of Default and such acceptance shall be deemed an acceptance on account only. If
Lender has started enforcement of any right by foreclosure, sale, entry, or
otherwise and such proceeding shall be discontinued, abandoned, or determined
adversely for any reason, then Borrower and Lender shall be restored to their
former positions and rights under the Documents with respect to the Property,
subject to the lien and security interest hereof.

Section 6.07 Waiver of Rights and Defenses. To the fullest extent Borrower may
do so under Laws, Borrower (a) will not at any time insist on, plead, claim, or
take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium, redemption, or any
statute of limitations; (b) for itself, its successors and assigns, and for any
person ever claiming an interest in the Property (other than Lender), waives and
releases all rights of redemption, reinstatement, valuation, appraisement,
notice of intention to mature or declare due the whole of the Obligations, all
rights to a marshaling of the assets of Borrower, including the Property, or to
a sale in inverse order of alienation, in the event of foreclosure (or
extinguishment by transfer of title by power of sale) of the liens and security
interests created under the Documents; (c) shall not be relieved of its
obligation to pay the Obligations as required in the Documents nor shall the
lien or priority of the Documents be impaired by any agreement renewing,
extending, or modifying the time of payment or the provisions of the Documents
(including a modification of any interest rate), unless expressly released,
discharged, or modified by such agreement. Regardless of consideration and
without any notice to or consent by the holder of any subordinate lien, security
interest, encumbrance, right, title, or interest in or to the Property, Lender
may (a) release any person liable for payment of the Obligations or any portion
thereof or any part of the security held for the Obligations or (b) modify any
of the provisions of the Documents without impairing or affecting the Documents
or the lien, security interest, or the priority of the modified Documents as
security for the Obligations over any such subordinate lien, security interest,
encumbrance, right, title, or interest.

ARTICLE VII—SECURITY AGREEMENT

Section 7.01 Security Agreement. This Instrument constitutes both a real
property mortgage and a “security agreement” within the meaning of the U.C.C.
The Property includes real and personal property and all tangible and intangible
rights and interest of Borrower in the Property. Borrower grants to Lender, as
security for the Obligations, a security interest in the Personal Property to
the fullest extent that the same may be subject to the U.C.C. Borrower
authorizes Lender to file any financing or continuation statements and
amendments thereto relating to the Personal Property without the signature of
Borrower if permitted by Laws.

ARTICLE VIII—LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. The provisions of Paragraph 8 and
Paragraph 9 of the Note are incorporated into this Instrument as if such
provisions were set forth in their entirety in this Instrument.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

28



--------------------------------------------------------------------------------

Section 8.02 General Indemnity. Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of the Property, Borrower shall, at its sole expense, protect,
defend, release, indemnify and hold harmless (“indemnify”) the Indemnified
Parties (defined below) from any Losses (defined below) imposed on, incurred by,
or asserted against the Indemnified Parties, directly or indirectly, arising out
of or in connection with the Property, Loan, or Documents, including Losses;
provided, however, that the foregoing indemnities shall not apply to any Losses
caused by the gross negligence or willful misconduct of the Indemnified Parties.
The term “Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, Costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including attorneys’ fees (both in-house staff
and retained attorneys) and all other costs of defense. The term “Indemnified
Parties” shall mean (a) Lender, (b) any prior owner or holder of the Note,
(c) any existing or prior servicer of the Loan, (d) the officers, directors,
shareholders, partners, members, employees and trustees of any of the foregoing,
and (e) the heirs, legal representatives, successors and assigns of each of the
foregoing.

Section 8.03 Transaction Taxes Indemnity. Borrower shall, at its sole expense,
indemnify the Indemnified Parties from all Losses imposed upon, incurred by, or
asserted against the Indemnified Parties or the Documents relating to
Transaction Taxes.

Section 8.04 ERISA Indemnity. Borrower shall, at its sole expense, indemnify the
Indemnified Parties against all Losses imposed upon, incurred by, or asserted
against the Indemnified Parties (a) as a result of a Violation, (b) in the
investigation, defense, and settlement of a Violation, (c) as a result of a
breach of the representations in Section 3.11 or default thereunder, (d) in
correcting any prohibited transaction or the sale of a prohibited loan, and
(e) in obtaining any individual prohibited transaction exemption under ERISA
that may be required, in Lender’s sole discretion.

Section 8.05 Environmental Indemnity. Borrower and other persons, if any, have
executed and delivered the Environmental Indemnity Agreement dated the date
hereof to Lender (“Environmental Indemnity”).

Section 8.06 Duty to Defend, Costs and Expenses. Upon request, whether
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, Borrower shall defend the Indemnified Parties (in Borrower’s or the
Indemnified Parties’ names) by attorneys and other professionals reasonably
approved by the Indemnified Parties. Notwithstanding the foregoing, the
Indemnified Parties may, in their sole discretion, engage their own attorneys
and professionals to defend or assist them and, at their option, their attorneys
shall control the resolution of any claims or proceedings. Upon demand, Borrower
shall pay or, in the sole discretion of the Indemnified Parties, reimburse
and/or indemnify the Indemnified Parties for all Costs imposed on, incurred by,
or asserted against the Indemnified Parties by reason of any items set forth in
this Article VIII and/or the enforcement or preservation of the Indemnified
Parties’ rights under the Documents. Any amount payable to the Indemnified
Parties under this Section shall (a) be deemed a demand obligation, (b) be part
of the Obligations, (c) bear interest at the applicable interest rate specified
in the Note, which shall be the Default Rate unless prohibited by Laws, until
paid if not paid on demand, and (d) be secured by this Instrument.

Section 8.07 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in the
Note, the obligations of Borrower under Sections 8.03, 8.04, 8.05, and 8.06
shall be a full recourse obligation of Borrower, shall not be subject to any
limitation on personal liability in the Documents, and shall survive
(a) repayment of the Obligations, (b) any termination, satisfaction, transfer of
title by power of sale, assignment or foreclosure of this Instrument, (c) the
acceptance by Lender (or any nominee) of a deed in lieu of foreclosure, (d) a
plan of reorganization filed under the Bankruptcy Code, or (e) the exercise by
the Lender of any rights in the Documents. Borrower’s obligations under Article
VIII shall not be affected by the absence or unavailability of insurance
covering the same or by the failure or refusal by any insurance carrier to
perform any obligation under any applicable insurance policy.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

29



--------------------------------------------------------------------------------

ARTICLE IX—ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, the
receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations to the extent permitted by Laws or
(ii) rebated to Borrower if it cannot be so credited under Laws. Furthermore,
all sums paid or agreed to be paid under the Documents for the use, forbearance,
or detention of money shall to the extent permitted by Laws be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Obligations does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to the Obligations for so long as the Obligations
are outstanding.

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to Borrower:

   With a copy of notices sent to Borrower to:

60 East 42nd St. Associates L.L.C.

c/o Wien & Malkin LLP

60 East 42nd Street

New York, New York 10165

Attention: Jack K. Feirman, Esq.

  

Wien & Malkin LLP

60 East 42nd Street

New York, New York 10165

Attention: Jack K. Feirman, Esq.

If to Lender:

   With a copy of notices sent to Lender to:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Capital Group

Two Ravinia Drive, Suite 1400

Atlanta, Georgia 30346-2110

Attention: Mortgage Loan Customer Service

Reference Loan No. 6 1xx xxx

  

Prudential Capital Group

Two Ravinia Drive, Suite 1400

Atlanta, Georgia 30346-2110

Attention: Regional Counsel

Reference Loan No. 6 1xx xxx

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

30



--------------------------------------------------------------------------------

Section 9.04 Applicable Law and Submission to Jurisdiction. The Documents shall
be governed by and construed in accordance with the laws of the Property State
and the applicable laws of the United States of America. Without limiting
Lender’s right to bring any action or proceeding against Borrower or the
Property relating to the Obligations (an “Action”) in the courts of other
jurisdictions, Borrower irrevocably (a) submits to the jurisdiction of any state
or federal court in the Property State, (b) agrees that any Action may be heard
and determined in such court, and (c) waives, to the fullest extent permitted by
Laws, the defense of an inconvenient forum to the maintenance of any Action in
such jurisdiction.

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of this Instrument unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Instrument and such Exhibits are incorporated into this
Instrument as if fully set forth in the body of the Instrument; (b) all Article,
Section, and Exhibit captions are used for convenience and reference only and in
no way define, limit, or in any way affect this Instrument; (c) words of
masculine, feminine, or neuter gender shall mean and include the correlative
words of the other genders, and words importing the singular number shall mean
and include the plural number, and vice versa; (d) no inference in favor of or
against any party shall be drawn from the fact that such party has drafted any
portion of. this Instrument; (e) all obligations of Borrower hereunder shall be
performed and satisfied by or on behalf of Borrower at Borrower’s sole expense;
(f) the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property,”
“Land,” “Improvements,” and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, corporations, governmental authorities or agencies, and any other
public or private legal entities; (j) the term “provisions,” when used with
respect hereto or to any other document or instrument, shall be construed as if
preceded by the phrase “terms, covenants, agreements, requirements, and/or
conditions”; (k) the term “lease” shall mean “tenancy, subtenancy, lease,
sublease, or rental agreement,” the term “lessor” shall mean “landlord,
sublandlord, lessor, and sublessor,” and the term “Tenants” or “lessee” shall
mean “tenant, subtenant, lessee, and sublessee”; (l) the term “owned” shall mean
“now owned or later acquired”; (m) the terms “any” and “all” shall mean “any or
all”; and (n) the term “on demand” or “upon demand” shall mean “within five
(5) business days after written notice.”

Section 9.06 Transfer of Loan. Lender may, at any time, (i) sell, transfer or
assign the Documents and any servicing rights with respect thereto or (ii) grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (collectively, the “Securities”). Lender may
forward to any purchaser, transferee, assignee, servicer, participant, or
investor in such Securities (collectively, “Investors”), to any Rating Agency
(defined below) rating such Securities and to any prospective Investor, all
documents and information which Lender now has or may later acquire relating to
the Obligations, Borrower, any guarantor, any indemnitor(s), the Leases, and the
Property, whether furnished by Borrower, any guarantor, any indemnitor(s) or
otherwise, as Lender determines advisable. Borrower, any guarantor and any
indemnitor agree to cooperate with Lender in connection with any transfer made
or any Securities created pursuant to this Section including the delivery of an
estoppel certificate in accordance with Section 3.16 and such other documents as
may be reasonably requested by Lender. Borrower shall also furnish consent of
any borrower, any guarantor and any indemnitor in order to permit Lender to
furnish such Investors or such prospective Investors or such Rating Agency with
any and all information concerning the Property, the Leases, the financial
condition of Borrower, any guarantor and any indemnitor, as may be reasonably
requested by Lender, any Investor, any prospective Investor or any Rating Agency
and which may be complied with without undue expense. “Rating Agency” shall mean
any one or more credit rating agencies approved by Lender.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

31



--------------------------------------------------------------------------------

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, Lender may, without notice to
Borrower, deal with such person regarding the Documents or the Obligations in
the same manner as with Borrower without in any way vitiating or discharging
Borrower’s liability under the Documents or being deemed to have consented to
the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, this Instrument and the lien and security
interest created hereby shall not be destroyed or terminated by the application
of the doctrine of merger and Lender shall continue to have and enjoy all its
rights and privileges as to each separate estate. Upon foreclosure (or transfer
of title by power of sale) of this Instrument, none of the Leases shall be
destroyed or terminated as a result of such foreclosure, by application of the
doctrine of merger or as a matter of law, unless Lender takes all actions
required by law to terminate the Leases as a result of foreclosure. All of
Borrower’s covenants and agreements under the Documents shall run with the land
and time is of the essence. Borrower appoints Lender as its attorney-in-fact,
which appointment is irrevocable and shall be deemed to be coupled with an
interest, with respect to the execution, acknowledgment, delivery, filing or
recording for and in the name of Borrower of any of the documents listed in
Sections 3.04, 3.19, 4.01 and 6.02. The Documents cannot be amended, terminated,
or discharged except in a writing signed by the party against whom enforcement
is sought. No waiver, release, or other forbearance by Lender will be effective
unless it is in a writing signed by Lender and then only to the extent expressly
stated. The provisions of the Documents shall be binding upon Borrower and its
heirs, devisees, representatives, successors, and assigns including successors
in interest to the Property and inure to the benefit of Lender and its heirs,
successors, substitutes, and assigns. Where two or more persons have executed
the Documents, the obligations of such persons shall be joint and several,
except to the extent the context clearly indicates otherwise. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of any Document which is not of public record, and, in the case of
any mutilation, upon surrender and cancellation of the Document, Borrower will
issue, in lieu thereof, a replacement Document, dated the date of the lost,
stolen, destroyed or mutilated Document containing the same provisions. Any
reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to Borrower, the Property or the
Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to Borrower, Borrower’s
contractors, architects, engineers, employees, agents or invitees, present or
future tenants, occupants or owners of the Property, or any other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrower and
Lender with respect to the Loan and supersede all prior written or oral
understandings and agreements with respect to the Loan including the Loan
application and Loan commitment and (b) Borrower is not relying on any
representations or warranties of Lender except as expressly set forth in the
Documents.

Section 9.09 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER IN CONNECTION THEREWITH.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

32



--------------------------------------------------------------------------------

ARTICLE X—LOCAL LAW PROVISIONS

Section 10.01 Trust Fund. Pursuant to Section 13 of the Lien Law of the State of
New York, Borrower shall receive the advances secured by this Instrument and
shall hold the right to receive such advances as a trust fund to be applied
first for the purpose of paying the cost of any improvement and shall apply such
advances first to the payment of the cost of any such improvement on the
Property before using any part of the total of the same for any other purpose.

Section 10.02 Section 291-f Agreement. This Instrument is intended to be, and
shall operate as, the agreement described in Section 291-f of the Real Property
Law of the State of New York and shall be entitled to the benefits afforded
thereby. Borrower shall (unless such notice is contained in such tenant’s Lease)
deliver notice of this Instrument in form and substance acceptable to Lender, to
all present and future holders of any interest in any Lease, by assignment or
otherwise, and shall take such other action as may now or hereafter be
reasonably required to afford Lender the full protections and benefits of
Section 291-f. Borrower shall request the recipient of any such notice to
acknowledge the receipt thereof.

Section 10.03 New York Tax Law Section 256. If, by reason of the additional sums
that may become secured by the lien of this Instrument pursuant to the terms
hereof, a court or other governmental authority having jurisdiction at any time
shall determine that this Instrument falls within the ambit of Section 256 of
the Tax Law of the State of New York, then Lender reserves the right, in its
discretion, to elect not to have such additional sums secured by this Instrument
and thereby reduce the amount of the debt secured hereby to a definite amount
equal to the principal amount of the Note, interest thereon at the rate provided
in the Note, plus any disbursements made to protect the security of this
Instrument, with interest on such disbursements at the Default Rate, plus any
such other sums as by statute or judicial interpretation now or hereafter may be
permitted to be secured by the lien of a mortgage without incurring any
additional mortgage recording tax. Any election by Lender to so reduce the
indebtedness secured by this Instrument shall in no event be deemed a release,
waiver or discharge by Lender of Borrower’s obligation to pay or reimburse
Lender for such sums and such obligation shall continue unimpaired and shall be
recourse obligations of Borrower and any guarantor, regardless of any other
provisions set forth in this Instrument, the Note or any guaranty of the
Obligations secured hereby that may limit recourse against Borrower or any other
Person (including the provisions of Article VIII hereof).

Section 10.04 Sums Deemed to be Interest. Any sums, including any prepayment
premiums, late charges or liquidated damages, that may become due and payable
pursuant to the terms of the Note and/or this Instrument and that are in the
nature of interest (i) shall for the purpose of determining the amount of
mortgage recording tax due and payable on this Instrument, be considered as
additional interest, whether or not so denominated, (ii) shall be secured by the
lien of this Instrument to the fullest extent possible without causing this
Instrument to be covered by Section 256 of the Tax Law of the State of New York,
and (iii) shall not be deemed principal and shall not accrue any interest.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

33



--------------------------------------------------------------------------------

Section 10.05 Assignment of Loan Documents. Upon not less than thirty (30) days
written notice to Lender by Borrower, and provided that the Documents continue
to secure a bona fide obligation of the Borrower, Lender agrees to assign the
Note, this Instrument, the Assignment of Leases and Rents and the other
Documents, all without recourse, covenant or warranty of any nature, express or
implied, to any party designated by Borrower (other than Borrower or a nominee
of Borrower) (the “Assignee”), provided that (a) Borrower shall have first
caused the same to be purchased for an amount equal to the entire indebtedness
(including, without limitation, all unpaid principal, accrued interest and the
prepayment premium due ) and upon payment by Borrower of (i) Lender’s then
customary administrative fee for processing assignments of mortgages; (ii) the
reasonable expenses of Lender incurred in connection therewith; and
(iii) Lender’s reasonable attorneys’ fees for the preparation, delivery and
performance of such an assignment; (b) Borrower shall have caused the delivery
of an executed Statement of Oath under Section 275 of the New York Real Property
Law; (c) the Assignee shall assume the obligations and liabilities of Lender (or
Lender shall be otherwise released from any such obligations); and (d) provided
further that such an assignment is not then prohibited by any federal, state or
local law, rule, regulation, order, or by any other governmental authority.
Borrower shall be responsible for all taxes, recording fees and other charges
payable in connection with any such assignment.

Section 10.06 Statutory Construction. The clauses and covenants contained in
this Instrument that are construed by Section 254 of the New York Real Property
Law shall be construed as provided in those sections (except as provided in
Section 3.07(e)). The additional clauses and covenants contained in this
Instrument shall afford rights supplemental to and not exclusive of the rights
conferred by the clauses and covenants construed by Section 254 and shall not
impair, modify, alter or defeat such rights (except as provided in
Section 3.07(e)), notwithstanding that such additional clauses and covenants may
relate to the same subject matter or provide for different or additional rights
in the same or similar contingencies as the clauses and covenants construed by
Section 254. The rights of Lender arising under the clauses and covenants
contained in this Instrument shall be separate, distinct and cumulative and none
of them shall be in exclusion of the others. No act of Lender shall be construed
as an election to proceed under any one provision herein to the exclusion of any
other provision, anything herein or otherwise to the contrary notwithstanding.
In the event of any inconsistencies between the provisions of Section 254 and
the provisions of this Instrument, the provisions of this Instrument shall
prevail.

ARTICLE XI—GROUND LEASE

Section 11.01 Representations and Warranties. Ground Lessee hereby represents
and warrants to Lender as follows:

(a) Ground Lessee is a limited liability company duly organized, validly
existing and in good standing under the laws of its state of organization or
incorporation; and is duly qualified to transact business and in good standing
in the State of New York; and has all necessary approvals, governmental and
otherwise, and full power and authority to own its properties (including the fee
simple title in the Property ) and carry on its business as now conducted and
proposed to be conducted.

(b) The execution, delivery and performance of the Documents (i) are within the
limited liability company power of Ground Lessee; (ii) have been authorized by
all requisite limited liability company action; (iii) have received all
necessary approvals and consents, corporate, governmental or otherwise;
(iv) will not violate, conflict with, result in a breach of or constitute (with
notice or lapse of time, or both) a default under any provisions of law, any
order or judgment of any court or governmental authority, the articles of
organization, operating agreement, or other governing instrument of Ground
Lessee, or any indenture, agreement or other instrument to which Ground Lessee
is a party or by which it or any of its property is or may be bound or affected;
(v) will not result in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of its properties or assets, except the lien and
security interest created hereby; and (vi) will not require any authorization or
license from, or any filing with, any governmental or other body (except for the
recordation of this Instrument in appropriate land records in the State of New
York and except for Uniform Commercial Code filings relating to the security
interest created hereby).

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

34



--------------------------------------------------------------------------------

(c) The Ground Lease has not been changed, modified, amended or supplemented
except as set forth herein, and the interest of the Ground Lessee has not been
assigned, encumbered or otherwise transferred, except as set forth below. The
Ground Lease, including any modifications or amendments set forth below,
contains all of the understandings and agreements between Ground Lessee and
Borrower.

(d) The Ground Lease is in full force and effect and free from any default by
either party. There are also no existing conditions, which upon the giving of
notice or lapse of time, or both, would constitute a default under the Ground
Lease.

(e) As of the date hereof, Ground Lessee has no outstanding offsets or credits
against, or deductions from, or “free rent” period entitlements with respect to
its future rent obligations

(f) Ground Lessee has no expansion rights, purchase options or rights of first
refusal with respect to acquiring any additional interest in the Property.

(g) This Instrument and the Assignment constitute legal, valid and binding
obligations of Ground Lessee.

(h) No bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding for the relief of borrowers, has been
instituted by or against Ground Lessee or, if Ground Lessee is a partnership,
any general partner of Ground Lessee.

Section 11.02 Limited Recourse Liability. Ground Lessee shall not be liable for
any judgment with respect to any Obligation except for damages resulting from
any inaccuracies in any of the representations by Ground Lessee under
Section 11.01, and Ground Lessee joins in this Instrument for purposes of
agreeing to the terms hereof and binding its interest in the Property.

Section 11.03 Ground Lease.

(a) Ground Lessee and Borrower have executed this Instrument mortgaging their
separate estates in the Property for the purpose of granting to the Lender such
lien as would cause the fee simple title to the Property to be sold free and
clear of the Ground Lease at foreclosure sale. Ground Lessee and Borrower hereby
jointly and severally waive any right, arising at law or in equity, whether
presently existing or subsequently accruing, whether to Ground Lessee, Borrower,
or anyone holding or claiming under or through them, to have their separate
estates sold separately upon foreclosure, whether under principles of
marshalling or otherwise.

(b) Except as specified in Section 11.02, in any action commenced to enforce the
Obligations created or arising under this Instrument, any resulting judgment or
decree shall be enforceable against Ground Lessee only to the extent of Ground
Lessee’s interest in the Property or other property subject to any security
interest securing the Note. Subject to Section 11.01, (i) any execution on such
judgment or decree, with respect to the assets of Ground Lessee, shall be
limited to the Property or other property subject to any security interest
securing the Note, and (ii) Ground Lessee shall not be personally liable for the
payment of the indebtedness or other Obligations secured by this Instrument, nor
shall execution on any judgment or decree resulting from any action to enforce
the Obligations be or be caused to be a lien on any other asset of Ground Lessee
other than the Property or other property subject to any security interest
securing the Note.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

35



--------------------------------------------------------------------------------

(c) Ground Lessee and Borrower each agree that neither this Instrument nor any
obligation of Ground Lessee and Borrower hereunder will be released, impaired or
subordinated by any amendment to this Instrument or any other document or
extension of time or waiver of right or remedy as to Ground Lessee, Borrower, or
any other party, or any other act or thing which, but for this provision, would
so release, impair, or subordinate.

(d) Ground Lessee and Ground Lessee’s interest in the Ground Lease and the
Property shall be subject to all of the provisions of Section 5.01.

(e) Under no circumstances shall Lender or any of its successors or assigns have
any obligation or liability of any kind or nature based upon or arising under
the Ground Lease, regardless of whether such obligation or liability (i) is an
obligation or liability of either ground lessee or ground lessor under the
Ground Lease, or (ii) arises either before or after Lender acquired title to the
Property.

(f) Ground Lessee and Borrower each hereby acknowledge and agree that all of the
Ground Lessee’s rights and remedies under the Ground Lease, including without
limitation any rights of first refusal or any purchase rights, are subject to
and subordinate to this Instrument.

Section 11.04 Ground Lease Covenants. Without first obtaining Lender’s prior
written consent, Borrower shall not (a) amend or modify the Ground Lease,
(b) extend or renew the Ground Lease (except in accordance with the existing
Ground Lease provisions), (c) terminate or accept the surrender of the Ground
Lease, (4) enter into any new ground lease of the Property, or (d) accept any
prepayment of rent, termination fee, or any similar payment with respect to the
Ground Lease.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Instrument as of the day
first set forth above.

 

BORROWER:

 

250 WEST 57th ST. ASSOCIATES L.L.C., a New York limited liability company

By:   /s/ Peter L. Malkin         Name:   Peter L. Malkin

Title:

  Member

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York    ) County of New York    ) ss.:

On the 1st day of September in the year 2005, before me, the undersigned,
personally appeared Peter L. Malkin, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his capacity, and that by his signature on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

/s/ Judy H. Love         Signature and Office of individual taking
acknowledgment

Judy H. Love

Notary Public, State of New York

No. 01LO48xxxxx

Qualified in Queens County

Commission Expires 11/17/06

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

37



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO THE AGREEMENT OF SPREADER, CONSOLIDATION

AND MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT]

 

GROUND LESSEE:

 

FISK BUILDING ASSOCIATES L.L.C., a New York limited liability company

By:   /s/ Peter L. Malkin         Name:   Peter L. Malkin Title:   Member

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York    ) County of New York    ) ss.:

On the 1st day of September in the year 2005, before me, the undersigned,
personally appeared Peter L. Malkin, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his capacity, and that by his signature on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

/s/ Judy H. Love         Signature and Office of individual taking
acknowledgment

Judy H. Love

Notary Public, State of New York

No. 01LO48xxxxx

Qualified in Queens County

Commission Expires 11/17/06

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

 

38



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO THE AGREEMENT OF SPREADER, CONSOLIDATION

AND MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT]

 

LENDER:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation

By:

 

/s/ Diedre M. Davis

Name:

  Diedre M. Davis

Title:

  Vice President

[CORPORATE SEAL]

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

 

STATE OF GEORGIA    ) COUNTY OF DEKALB    ) ss.:

On the 29th day of August in the year 2005 before me, the undersigned,
personally appeared Diedre M. Davis , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity (ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the COUNTY OF
DEKALB, STATE OF GEORGIA.

 

/s/ Elizabeth A. Shorter (Signature and office of individual taking
acknowledgment.)

Elizabeth A. Shorter

Notary Public – State of Georgia

Appointed in Gwinnett County

Commission Expires August 22, 2007

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF LAND

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

1. All machinery, apparatus, goods, equipment, materials, fittings, fixtures,
chattels, and tangible personal property, and all appurtenances and additions
thereto and betterments, renewals, substitutions, and replacements thereof,
owned by Borrower, wherever situate, and now or hereafter located on, attached
to, contained in, or used or usable in connection with the real property
described in Exhibit A attached hereto and incorporated herein (the “Land”), and
all improvements located thereon (the “Improvements”) or placed on any part
thereof, though not attached thereto, including all screens, awnings, shades,
blinds, curtains, draperies, carpets, rugs, furniture and furnishings, heating,
electrical, lighting, plumbing, ventilating, air-conditioning, refrigerating,
incinerating and/or compacting plants, systems, fixtures and equipment,
elevators, hoists, stoves, ranges, vacuum and other cleaning systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, ducts, conduits, dynamos, engines,
compressors, generators, boilers, stokers, furnaces, pumps, tanks, appliances,
equipment, fittings, and fixtures.

2. All funds, accounts, deposits, instruments, documents, contract rights,
general intangibles, notes, and chattel paper arising from or by virtue of any
transaction related to the Land, the Improvements, or any of the personal
property described in this Exhibit B.

3. All permits, licenses, franchises, certificates, and other rights and
privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B.

4. All right, title, and interest of Borrower in and to the name and style by
which the Land and/or the Improvements is known, including trademarks and trade
names relating thereto.

5. All right, title, and interest of Borrower in, to, and under all plans,
specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements.

6. All interests, estates, or other claims or demands, in law and in equity,
which Borrower now has or may hereafter acquire in the Land, the Improvements,
or the personal property described in this Exhibit B.

7. All right, title, and interest owned by Borrower in and to all options to
purchase or lease the Land, the Improvements, or any other personal property
described in this Exhibit B, or any portion thereof or interest therein, and in
and to any greater estate in the Land, the Improvements, or any of the personal
property described in this Exhibit B.

8. All of the estate, interest, right, title, other claim or demand, both in law
and in equity, including claims or demands with respect to the proceeds of
insurance relating thereto, which Borrower now has or may hereafter acquire in
the Land, the Improvements, or any of the personal property described in this
Exhibit B, or any portion thereof or interest therein, and any and all awards
made for the taking by eminent domain, or by any proceeding or purchase in lieu
thereof, of the whole or any part of such property, including without
limitation, any award resulting from a change of any streets (whether as to
grade, access, or otherwise) and any award for severance damages.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

9. All right, title, and interest of Borrower in and to all contracts, permits,
certificates, licenses, approvals, utility deposits, utility capacity, and
utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of the Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all water and/or sewer capacity, all water, sewer
and/or other utility deposits or prepaid fees, and/or all water and/or sewer
and/or other utility tap rights or other utility rights, any right or privilege
of Borrower under any loan commitment, lease, contract, Declaration of
Covenants, Restrictions and Easements or like instrument, Developer’s Agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements.

AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.

A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.

THE BORROWER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED
IN EXHIBIT A.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

2



--------------------------------------------------------------------------------

Exhibit C

PERMITTED ENCUMBRANCES

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

Exhibit D

INTENTIONALLY OMITTED

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

Exhibit E

Existing Mortgages

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1



--------------------------------------------------------------------------------

Exhibit F

(Note)

Amended, Restated and Consolidated Mortgage Note, dated as of the date hereof,
in the original principal amount of $30,500,000.00, made by Borrower in favor of
Lender.

 

Prudential Loan 6 1xx xxx

Fisk (Second Funding)/ Mortgage

1